 



OPERATING AGREEMENT
OF IHR INVEST HOSPITALITY HOLDINGS, LLC
by and among
HOTEL INVEST DEUCE MM, LLC,
as Managing Member,
and
HOTEL INVEST DEUCE LP, LLC,
and
INTERSTATE INVEST, LLC,
as Non-Managing Members.
Dated as of September ___, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    2  
 
       
ARTICLE 2 FORMATION OF COMPANY
    8  
 
       
2.01 Formation
    8  
2.02 Name
    9  
2.03 Principal Place of Business
    9  
2.04 Registered Office and Registered Agent
    9  
2.05 Term
    9  
 
       
ARTICLE 3 PURPOSE AND POWERS OF COMPANY
    9  
 
       
3.01 Purpose
    9  
3.02 Powers
    9  
 
       
ARTICLE 4 RIGHTS AND DUTIES OF MANAGING MEMBER AND THE EXECUTIVE COMMITTEE
    10  
 
       
4.01 Management
    10  
4.02 Other Power and Authority
    13  
4.03 Liability for Certain Acts
    13  
4.04 No Exclusive Duty to Company
    14  
4.05 Bank Accounts
    15  
4.06 Indemnity of Managing Member, Employees and Other Agents
    15  
4.07 Resignation or Termination of Managing Member
    17  
4.08 Expenses
    17  
4.09 Exculpation
    18  
 
       
ARTICLE 5 RIGHTS AND OBLIGATIONS OF MEMBERS
    18  
 
       
5.01 Limitation of Liability
    18  
5.02 Company Debt Liability
    18  
5.03 List of Members
    19  
5.04 Company Books
    19  
5.05 Company Property; Nature of Interests in the Company
    19  
5.06 Priority
    19  
5.07 Liability of a Member to the Company
    19  
5.08 Exculpation
    19  
5.09 Loans
    19  
 
       
ARTICLE 6 CONTRIBUTIONS TO THE COMPANY, PERCENTAGE INTERESTS AND CAPITAL
ACCOUNTS
    19  
 
       
6.01 Members’ Capital Contributions
    19  
 
        i


 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
6.02 Additional Contributions
    19  
6.03 Capital Accounts
    20  
6.04 Withdrawal or Reduction of Members’ Contributions to Capital
    21  
 
       
ARTICLE 7 REPRESENTATIONS, WARRANTIES AND COVENANTS
    21  
 
       
7.01 Representations and Warranties of the Members
    21  
7.02 Acknowledgment of the Partner Non-Managing Member
    22  
7.03 Partner Non-Managing Member Operating Agreement
    22  
7.04 Additional Representations and Warranties
    23  
 
       
ARTICLE 8 DISTRIBUTIONS, ALLOCATIONS, INCOME TAX, ELECTIONS AND REPORTS
    23  
 
       
8.01 Distributions
    23  
8.02 Limitation Upon Distributions
    24  
8.03 Allocations
    24  
8.04 Accounting Principles
    25  
8.05 Interest on and Return of Capital Contributions
    25  
8.06 Loans to Company
    25  
8.07 Accounting Period
    25  
8.08 Records, Audits and Reports
    25  
8.09 Tax Returns and Tax Elections
    25  
8.10 Tax Matters Member
    26  
 
       
ARTICLE 9 TRANSFERABILITY
    27  
 
       
9.01 General
    27  
9.02 Effect of Transfer
    27  
 
       
ARTICLE 10 DISSOLUTION AND TERMINATION
    28  
 
       
10.01 Dissolution
    28  
10.02 Winding-Up, Liquidation and Distribution of Assets
    28  
10.03 Articles of Dissolution
    29  
10.04 Effect of Filing of Articles of Dissolution
    29  
10.05 Return of Contribution Nonrecourse to Other Members
    29  
 
       
ARTICLE 11 RIGHT OF FIRST OFFER
    30  
 
       
11.01 First Offer Notice
    30  
 
        ii


 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page
11.02 Partner Non-Managing Member Election
    30  
11.03 Procedures
    30  
11.04 Remedies
    31  
 
       
ARTICLE 12 MISCELLANEOUS PROVISIONS
    32  
 
       
12.01 Notices
    32  
12.02 Governing Law
    33  
12.03 Waivers
    34  
12.04 Confidentiality
    34  
12.05 Amendments
    35  
12.06 Construction
    35  
12.07 Headings
    36  
12.08 Entirety; Waiver
    36  
12.09 Further Assurances
    36  
12.10 Consent
    36  
12.11 Severability
    36  
12.12 Heirs, Successors and Assigns
    36  
12.13 Waiver of Jury Trial
    37  
12.14 Creditors
    37  
12.15 Prevailing Party
    37  
12.16 Counterparts
    37  
 
        iii


 



--------------------------------------------------------------------------------



 



OPERATING AGREEMENT
     OPERATING AGREEMENT (this “Agreement”) of IHR INVEST HOSPITALITY HOLDINGS,
LLC (the “Company”), dated as of September ___, 2007, by and among HOTEL INVEST
DEUCE MM, LLC, a Delaware limited liability company, having an address at 280
Park Avenue, New York, New York 10017, as managing member (the “III Manager” or
the “Managing Member”), and HOTEL INVEST DEUCE LP, LLC, a Delaware limited
liability company, having an address at 280 Park Avenue, New York, New York
10017 (the “III Non-Managing Member”) and INTERSTATE INVEST, LLC, a Delaware
limited liability company, having an address at 4501 North Fairfax Drive,
Suite 500, Arlington, Virginia 22203 (the “Partner Non-Managing Member”), as
non-managing members (the III Non-Managing Member and the Partner Non-Managing
Member are, collectively, the “Non-Managing Members”). (The Managing Member and
the Non-Managing Members are sometimes herein collectively referred to as the
“Members”).
R E C I T A L S :
     A. Meles Madison, LLC (“Madison Purchaser”), Seelbach Louisville, LLC
(“Seelbach Purchaser”), and Interstate Columbia, LLC (“Columbia Purchaser,
together with Seelbach Purchaser and Madison Purchaser, collectively, the
“Purchaser”), as purchasers, and Meristar Seelbach SPE, LLC, Madison Motel
Associates, LLC, and Meristar Columbia Owner SPE, LLC, as sellers, have entered
into that certain Agreement of Purchase and Sale, dated as of September ___,
2007 (as may be amended, modified and/or supplemented, the “Contract”) with
respect to certain improved and unimproved real property as more particularly
described on Exhibit “1” annexed hereto and made a part hereof.
     B. The Company intends, through the Project Entities (as hereinafter
defined) to own, manage, operate, develop (i) the full service hotel (the
“Seelbach Property”) commonly known as the “Seelbach Hilton” and located at 500
Fourth Avenue, Louisville, Kentucky, containing, among other things, a 10 story
hotel with 321 guest units (including, 27 guest suites), a leased parking
facility, a leased spa facility, a bar/lounge, restaurants, ballroom/meeting
spaces and a gift shop (including, without limitation, all additional
facilities, amenities, common areas and parking areas in connection therewith),
and (ii) the full service hotel (the “Madison Property”) commonly known as the
“Crowne Plaza Madison” and located at 4402 East Washington Ave., Madison,
Wisconsin, containing, among other things, a 6 story hotel with 226 guest units
(including, 34 guest suites), a bar/lounge, restaurants, ballroom/meeting
spaces, a swimming pool and a gift shop (including, without limitation, all
additional facilities, amenities, common areas and parking areas in connection
therewith) (the Seelbach Property and the Madison Property are herein
collectively, the “Project”); it being understood and agreed that neither the
Company nor the Project Entities shall own or shall have an interest in the
Sheraton Property (as defined in the Contract).
     C. The Managing Member and the Non-Managing Members wish to form a limited
liability company under the laws of the State of Delaware for the purposes of,
among other things, through the Project Entities (i) indirectly acquire the
Project, and (b) owning, holding,

 



--------------------------------------------------------------------------------



 



developing, operating, selling, financing, converting to cooperative or
condominium ownership or otherwise dealing with and exercising all indices of
ownership of the Project in accordance with and subject to the terms of this
Agreement.
     D. The Members wish to enter into this Agreement to set forth the terms and
conditions that will govern their relationship.
A G R E E M E N T :
     NOW, THEREFORE, in consideration of the premises, agreements and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
agree as follows:
ARTICLE 1
DEFINITIONS
     For the purposes of this Agreement, the following terms shall have the
following meanings:
          “Act” shall mean the Delaware Limited Liability Company Act, 6 Del. C.
§§ 18-101, et seq., as amended from time to time.
          “Additional Capital Contributions” shall have the meaning set forth in
Section 6.02 hereof.
          “Affiliate” shall mean, with reference to a Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person. For the purposes of this Agreement, the term
“control” (including “controlling”, “controlled by” and “under common control
with”) means either (i) the possession, direct or indirect, of the power to
direct or cause the direction of the management and the policies of a Person,
whether through the ownership of voting securities, by contract or otherwise, or
(ii) direct or indirect ownership of 25% or more of the outstanding voting
interest of a Person.
          “Bankruptcy Action” shall mean, with respect to the affected Person:
(i) the entry of an Order for Relief under Title 11 of the United States Code
(the “Bankruptcy Code”), as amended; (ii) the admission by such Person of its
inability to pay its debts as they mature; (iii) the making by it of an
assignment for the benefit of creditors; (iv) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law;
(v) the expiration of sixty (60) days after the filing of an involuntary
petition under the Bankruptcy Code or an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts under any
other federal or state insolvency law; provided, however, that the same shall
not have been vacated, set aside or stayed within such sixty (60)-day period;
(vi) an application or consenting to by such party for the appointment of a
receiver or other similar official for the assets of such party; or

 



--------------------------------------------------------------------------------



 



(vii) the imposition of a judicial lien on all or a substantial part of its
assets unless such lien is discharged or vacated or the enforcement thereof
stayed within thirty (30) days after its effective date.
          “Business Plan” shall mean the business plan adopted by the Managing
Member from time to time for the operation and management of Company Property,
including, without limitation, the capital budget, and the operating budget for
the operation of the Company Property for the next calendar year, any proposed
franchise agreement, any promotional and advertising materials relating to the
Company Property, the acquisition, lease, financing, restructuring or
disposition of any asset of the Company and/or any Project Entity, and the
Company’s compliance with the terms of each contract and agreement binding upon
the Company and/or any Project Entity (a copy of the initial Business Plan is
annexed hereto and made a part hereof as Exhibit “2”).
          “Capital Contribution” shall mean, in the case of a Member, any cash
or other property contributed from time to time to the capital of the Company
(including, without limitation, any Additional Capital Contributions) by such
Member.
          “Capital Expenditures” shall mean, for any given period, (a) other
than expenditures funded from Capital Reserves all cash expenditures by the
Company and/or any Project Entity which (i) under generally accepted accounting
principles, consistently applied, or (ii) as otherwise approved in writing by
the Managing Member, constitute Capital Expenditures for such period in
connection with the ownership, operation and maintenance of the Company
Property, and (b) all Capital Reserves established during such period.
          “Capital Reserves” shall mean capital reserves from time to time as
provided in the Business Plan then in effect.
          “Capital Transaction” shall mean (a) the sale, transfer, assignment,
financing or refinancing of any Company Property, or any part thereof or
interest therein, (b) any casualty, condemnation or other event that causes the
Company to receive any casualty insurance proceeds, condemnation awards, or
(c) any similar transaction which, in accordance with generally accepted
accounting principles, consistently applied, is attributable to capital.
          “Company” shall have the meaning set forth in the introductory
paragraph hereof.
          “Company Interest” shall mean a Member’s interest in the Company,
including such Member’s right to profits, losses and distributions, and the
right, if any, to participate in the management of the business and affairs of
the Company, in each case to the extent granted pursuant to the terms of this
Agreement, together with the obligation to comply with the terms of this
Agreement.
          “Company Percentage Interest” shall mean initially the percentage
interests as set forth on Exhibit “A” annexed hereto and made a part hereof, as
the same may be adjusted from time to time, such that as of any point in time,
each Member’s Company Percentage Interest shall be equal to a fraction,
expressed as a percentage, the numerator of which shall be the aggregate

 



--------------------------------------------------------------------------------



 



amount of Capital Contributions made by such Member as of such point in time,
and the denominator of which shall be the aggregate amount of all Capital
Contributions made by all of the Members as of such point in time; provided,
however, (a) upon the occurrence of the First IRR Hurdle Event, the Members’
Company Percentage Interests shall be as follow: (i) III Manager, 0.85%,
(ii) III Non-Managing Member, 71.40%, and (iii) Partner Non-Managing Member,
27.75% and (b) upon the occurrence of the Second IRR Hurdle Event, the Members’
Company Percentage Interests shall be as follow: (i) III Manager, 0.80%,
(ii) III Non-Managing Member, 67.20%, and (iii) Partner Non-Managing Member,
32%.
          “Company Property” shall mean the Company’s 100% interest in the
Project Entities, which in turn own the Property, and any real estate asset or
other property (real, personal or mixed) owned, leased or licensed by the
Company, including, without limitation, the Property.
          “Confidential Information” shall have the meaning set forth in
Section 12.04(a) hereof.
          “Consent” shall have the meaning set forth in Section 12.10 hereof.
          “Contract” shall have the meaning set forth in the Recitals hereof.
          “Contributing Member” shall have the meaning set forth in Section 6.02
hereof.
          “Courts” shall have the meaning set forth in Section 12.02 hereof.
          “Designated Price” shall have the meaning set forth in Section 11.01
hereof.
          “Distribution Amount” shall mean, as of any given point in time, an
amount equal to the aggregate of the Net Capital Proceeds and Net Operating Cash
Flow that have been distributed by the Company to the Members as of such point
in time (excluding any amounts paid with respect to any Shortfall Loan).
          “Election Notice” shall have the meaning set forth in Section 11.02
hereof.
          “First IRR Hurdle Event” shall mean that each Member has received, on
an aggregate cumulative basis, a 17.5% IRR on its aggregate Capital
Contributions (including all Additional Capital Contributions).
          “First Offer Notice” shall have the meaning set forth in Section 11.01
hereof.
          “Franchise Agreement” shall mean collectively those certain franchise
agreements to be executed and delivered at the Closing under the Contract , as
the same may be amended, modified or supplemented from time to time.
          “Gross Capital Proceeds” shall mean (a) in connection with the
disposition of Company Property or part thereof or any interest therein which is
the subject of a Capital Transaction, the gross cash proceeds received by the
Company, and (b) as approved in writing by

 



--------------------------------------------------------------------------------



 



the Managing Member, any Capital Reserves established in connection with such
Capital Transaction that are released but not applied to a Capital Expenditure.
          “Gross Operating Receipts” shall mean, for any given period, the sum
of (a) any and all cash receipts (other than Gross Capital Proceeds, any Capital
Contribution and any unapplied security deposits or other deposits with respect
to any Property) received by the Company other than in connection with a Capital
Transaction, and (b) as approved in writing by the Managing Member, Capital
Reserves (which are not related to a Capital Transaction) and Operating Reserves
which are released but not applied to the item for which they were reserved.
          “III Manager” shall mean HOTEL INVEST DEUCE MM, LLC, a Delaware
limited liability company.
          “III Non-Managing Member” shall mean HOTEL INVEST DEUCE LP, LLC, a
Delaware limited liability company.
          “Indemnified Party” shall have the meaning set forth in Section 4.06
hereof.
          “Initial Members” shall mean the III Manager, the III Non-Managing
Member and the Partner Non-Managing Member.
          “Interstate” shall mean Interstate Hotels & Resorts, Inc., a Delaware
corporation.
          “IRR” shall mean, with respect to any Member, the distribution of
Distribution Amounts to such Member equal to all of such Members’ Capital
Contributions to the Company and an internal rate of return (with reference to
“XIRR” on Excel) on such Capital Contributions at the applicable percentage per
annum, compounded monthly, based on a 365 day year for the actual number of days
elapsed, commencing on the date or dates that each such Member’s applicable
Capital Contribution is received by the Company, taking into account the timing
and amounts of all such distributions of Distribution Amounts from the Company
to such Member. IRR shall be computed by assuming that all such Capital
Contributions made by a Member, and all such distributions received by a Member,
occur on the day on which they are actually made or received.
          “IRR Hurdle Event” shall mean that each Member has received, on an
aggregate cumulative basis, a 17.5% IRR on its aggregate Capital Contributions
(including all Additional Capital Contributions).
          “Lender” shall mean the holder(s) of any loan(s) secured by all or any
portion of the Property.
          “Loan” shall mean any loan(s) secured by all or any portion of the
Property.
          “Loan Documents” shall mean the documents and instruments executed and
delivered in connection with any Loan from time to time, as the same may be
amended, modified or supplemented from time to time.

 



--------------------------------------------------------------------------------



 



          “Managing Member” shall mean the III Manager or any other Person who
is admitted as a Managing Member or otherwise engaged to serve as Managing
Member of the Company in accordance with the terms of this Agreement and
applicable law.
          “Member” shall mean each of the Initial Members and any Person who is
admitted as a Member of the Company in accordance with the terms of this
Agreement and applicable law.
          “Net Capital Proceeds” shall mean, with respect to each Capital
Transaction, an amount equal to the excess, if any, of the Gross Capital
Proceeds in connection therewith, over the sum of all payments or provisions for
the payment, without duplication, of (a) all Capital Expenditures with respect
to such Capital Transaction incurred with respect to any Company Property,
(b) if appropriate, the application of the Gross Capital Proceeds to their
intended use (e.g., capital leasehold improvements, repayment of accrued
interest and/or principal of any existing third-party indebtedness or
application of any insurance proceeds or condemnation awards toward restoration
of the Property), (c) any and all costs and expenses incurred in connection with
such Capital Transaction, including, without limitation, attorneys’ fees and
disbursements, brokerage fees, transfer or similar taxes and any and all other
reasonable and customary transaction costs, and (d) as approved in writing by
the Managing Member, any amounts to be maintained as Capital Reserves or
Operating Reserves on account of such Capital Transaction.
          “Net Operating Cash Flow” shall mean, for any given period, an amount
equal to the excess, if any, of the Gross Operating Receipts for such period
over the sum of Operating Expenses and Capital Expenditures which are not
related to a Capital Transaction or satisfied by Capital Contributions, for such
period.
          “Non-Contributing Member” shall have the meaning set forth in
Section 6.02(b) hereof.
          “Non-Managing Member” shall mean the III Non-Managing Member, the
Partner Non-Managing Member and/or any other Person who is admitted as a
Non-Managing Member of the Company in accordance with the terms of this
Agreement and applicable law.
          “Operating Expenses” shall mean, for any given period, the sum,
without duplication, of (i) all cash expenses of the Company and/or any Project
Entity during such period which constitute operating expenses under generally
accepted accounting principles (modified for a cash method of accounting),
consistently applied in connection with the ownership, operation,
administration, leasing and maintenance of any Company Property, including,
without limitation, regular periodic debt service under the Loan (including
amortization) and under any Shortfall Loan, real estate taxes, federal, state or
local income taxes paid by the Company (excluding, however, any such taxes paid
with respect to a Capital Transaction), insurance premiums, utility charges,
maintenance expenses, any general and administrative expenses, and (ii) all
Operating Reserves during such period.

 



--------------------------------------------------------------------------------



 



          “Operating Reserves” shall mean operating reserves from time to time
as provided in the Business Plan then in effect.
          “Partner Non-Managing Member” shall mean Interstate Invest, LLC, a
Delaware limited liability company.
          “Partner Termination Event” means if at any time any of the following
events occur:
(i) Dissolution and termination of the organizational existence of the Partner
Non-Managing Member and/or Property Manager (as long as Property Manager is an
Affiliate of Partner Non-Managing Member), which is not reinstated within thirty
(30) after written notice thereof from the Managing Member;
(ii) Cessation of the conduct of business by the Partner Non-Managing Member
and/or Property Manager (as long as Property Manager is an Affiliate of Partner
Non-Managing Member) which continues for a period of thirty (30) consecutive
days;
(iii) A Bankruptcy Action to which the Partner Non-Managing Member or Property
Manager (as long as Property Manager is an Affiliate of Partner Non-Managing
Member) is a party (whether voluntary or involuntary);
(iv) The termination of the Property Management Agreement by Owner (as defined
in the Property Management Agreement) due to an Event of Default (as defined in
the Property Management Agreement) by the Property Manager under Article XVII
thereof (for avoidance of doubt excluding any Change of Control (as defined in
the Management Agreement) by the Manager); or
(v) The Partner Non-Managing Member’s and/or Property Manager’s (as long as
Property Manager is an Affiliate of Partner Non-Managing Member) Chief Executive
Officer, Chief Financial Officer, Chief Investment Officer, General Counsel or
Head of Operations, or if the General Manager or the Director of Finance for
Madison Property and/or the Seelbach Property shall commit any act which
constitutes fraud, theft, embezzlement or any gross misdemeanor or greater crime
or any similar criminal act involving dishonesty in the course of performing his
or her duties on behalf of the Partner Non-Managing Member and/or Property
Manager.
          “Person” shall mean any individual, partnership, corporation, limited
liability company, trust or other entity.
          “Project” shall have the meaning set forth in the Recitals hereof.
          “Project Entities” shall mean collectively Meles Madison, LLC and
Seelbach Louisville, LLC, each a Delaware limited liability company, and IHR
Invest Madison Corp, Inc. and IHR Invest Louisville Corp, Inc., each a Delaware
corporation.

 



--------------------------------------------------------------------------------



 



          “Property” shall mean collectively the Seelbach Property, the Madison
Property and any other real or personal property acquired pursuant to the terms
of the Contract, and any other improved and unimproved real property acquired by
the Company from time to time, and any other property associated therewith.
          “Property Management Agreement” shall mean collectively those certain
Hotel Management Agreements with respect to the Seelbach Property and the
Madison Property, as the same may be amended, modified or supplemented from time
to time.
          “Property Manager” shall mean Interstate Management Company, LLC, a
Delaware limited liability company, and its permitted successors and assigns.
          “Replacement Managing Member” shall have the meaning set forth in
Section 4.07 hereof.
          “ROFO Price” shall have the meaning set forth in Section 11.03 hereof.
          “Second IRR Hurdle Event” shall mean that each Member has received, on
an aggregate cumulative basis, a 25% IRR on its aggregate Capital Contributions
(including all Additional Capital Contributions).
          “Shortfall Loan” shall have the meaning set forth in Section 6.02(b)
hereof.
          “Tax Matters Member” shall have the meaning set forth in Section 8.10
hereof.
          “Transfer” shall have the meaning set forth in Section 9.01 hereof.
          “Withdrawal Event” shall have the meaning set forth in Section 10.01
hereof.
ARTICLE 2
FORMATION OF COMPANY
     2.01 Formation.
          (a) The Members hereby agree to form the Company as a limited
liability company under and pursuant to the provisions of the Act.
          (b) The Managing Member shall execute, deliver and file a certificate
of formation and any amendment thereto, and any and all certificates, documents
and instruments, in each case with the Delaware Secretary of State or otherwise
as appropriate, and shall make such other filings as may be required under the
Act or the laws of any other jurisdiction in which the Company shall carry on
its business.

 



--------------------------------------------------------------------------------



 



     2.02 Name. The name of the Company is “IHR INVEST HOSPITALITY HOLDINGS,
LLC.” The business of the Company may be conducted in compliance with all
applicable laws under any other name designated by the Managing Member from time
to time.
     2.03 Principal Place of Business. The principal place of business of the
Company shall be c/o Investcorp International Inc., 280 Park Avenue, New York,
New York 10017. From time to time, upon ten (10) days’ notice to the Members,
the Managing Member may change the location of the Company’s principal place of
business.
     2.04 Registered Office and Registered Agent. The Company’s registered agent
and office in Delaware shall be at 2711 Centreville Road, Suite 400, Wilmington,
Delaware 19801, and the name of the registered agent of the Company in the State
of Delaware at such address is Corporation Service Company. From time to time,
the Managing Member may designate another registered agent and/or registered
office.
     2.05 Term. The term of the Company shall commence on the date of filing of
the Certificate with the Secretary of State of the State of Delaware, and shall
continue until dissolved in accordance with the terms of this Agreement.
ARTICLE 3
PURPOSE AND POWERS OF COMPANY
     3.01 Purpose. The purpose of the Company is to acquire, own, manage,
develop, operate, improve, build upon, rehabilitate, alter, lease, ground lease,
license, repair, finance, refinance, securitize, sell, convert to condominium or
cooperative ownership and otherwise deal with and dispose of Company Property,
and to engage in any and all activities necessary, appropriate, proper,
advisable, incidental or convenient thereto.
     3.02 Powers. Except as otherwise set forth in this Agreement, the Company
shall have the power and authority to take any and all actions necessary,
appropriate, proper, advisable, incidental or convenient to, or for the
furtherance of, the purpose set forth in Section 3.01 hereof, including, without
limitation, the power:
          (a) To conduct its business, carry on its operations and have and
exercise the powers granted to a limited liability company by the Act in any
state, territory, district or possession of the United States, or in any foreign
country that may be necessary, appropriate, proper, advisable, incidental or
convenient to the accomplishment of the purposes of the Company;
          (b) Directly, and/or through the Project Entities, to take any action
or refrain from taking any action under, pursuant to or in furtherance of the
Contract;
          (c) Directly, and/or through the Project Entities, to enter into, take
any action or refrain from taking any action under, pursuant to, or in
furtherance of any and all other contracts of any kind, including, without
limitation, contracts with any Member or any Affiliate

 



--------------------------------------------------------------------------------



 



thereof, or any agent of the Company, in each case to the extent that such
contracts are necessary, appropriate, proper, advisable, incidental or
convenient to the accomplishment of the purposes of the Company;
          (d) Directly, and/or through the Project Entities, to borrow money
pursuant to the terms of any Loan Documents;
          (e) Directly, and/or through the Project Entities, to invest and
reinvest its funds to the extent necessary, appropriate, proper, advisable,
incidental or convenient to the accomplishment of the purposes of the Company;
and
          (f) To conduct all other activities determined by the Managing Member
to be necessary, appropriate, proper, advisable, incidental or convenient to the
accomplishment of the purposes of the Company.
ARTICLE 4
RIGHTS AND DUTIES OF MANAGING MEMBER AND THE
EXECUTIVE COMMITTEE
     4.01 Management.
          (a) The business, affairs and assets of the Company shall be managed
by the Managing Member. Except as expressly set forth herein, the Managing
Member shall have full, complete and exclusive authority, power and discretion
to direct, manage and control the business, affairs and assets of the Company,
to exercise any of the powers of the Company, to make all decisions regarding
those matters, and to perform any and all other acts or activities it deems
necessary, appropriate, proper, advisable or convenient with respect thereto.
The Managing Member shall exercise its authority as such in its capacity as a
Member of the Company. Except as expressly set forth herein, none of the Members
other than the Managing Member shall participate in the management or control of
the Company or have any right to approve, vote on or otherwise consent to any
matter relating to the business, affairs or assets of the Company (including,
without limitation, the sale, transfer, recapitalization, exchange or other
disposition of all or substantially all of the Company Property).
          (b) Supplementing the foregoing, the Members acknowledge and consent
to the Properties being managed by the Property Manager pursuant and subject to
the terms and conditions set forth in the Property Management Agreement. The
Property Manager shall have the right, power and authority, on behalf of and in
the name of the Company and the Project Entities, to carry out the day-to-day
objectives and purposes of the Company and the Project Entities and to manage
the Company Property subject to and in accordance with the Property Management
Agreement, the Franchise Agreement and in all events subject to and in
accordance with the Business Plan then in effect. The Partner Non-Managing
Member agrees that neither the Partner Non-Managing Member nor the Property
Manager shall take any action with respect to the Company and the Project
Entities or the Company Property to the extent that such action is

 



--------------------------------------------------------------------------------



 



(x) reserved to the Managing Member under this Agreement, and/or (y) is
inconsistent with the Business Plan then in effect.
     (c) Supplementing the terms of Section 4.01 hereof, the Managing Member’s
full, complete and exclusive power and authority shall include, without
limitation, the right, on behalf of the Company or any Project Entity:
          (1) To acquire the Property, and to enter into one or more Loans and
execute and deliver Loan Documents in connection therewith (including without
limitation any Loans being obtained and/or assumed at the Closing under the
Contract), and to take any action, or refrain from taking any action, under,
pursuant to, or in furtherance thereof (including, without limitation,
(x) requiring contribution of Additional Capital Contributions, and
(y) prepaying any Loan or borrowing additional funds pursuant to the terms of
any Loan Documents), provided, however, that in connection with any Loans, the
Partner Non-Managing Member shall not be required to provide any guaranties or
recourse obligations other than standard non-recourse carve-outs and/or
environmental indemnities without the Partner Non-Managing Member’s prior
written consent (it being understood and agreed that the Partner Non-Managing
Member shall provide such standard non-recourse carve-out guaranties and/or
environmental indemnities either directly or pursuant to Section 4.06 hereof).
          (2) To approve, reject, amend, modify or supplement any Business Plan
from time to time;
          (3) Directly or indirectly, to acquire by purchase, lease,
contribution of property or otherwise any real or personal property, with funds
of the Company or any Project Entity, to the extent permitted by the Company
pursuant to this Agreement, provided, however, the Managing Member shall not
have the right to cause the Company to acquire real property (other than real
property that is incidental to the use, operation and ownership of the Property)
that requires Additional Capital Contributions without the Partner Non-Managing
Member’s prior written consent (it being understood and agreed that the Partner
Non Managing Member hereby consents to the acquisition of any of real or
personal property pursuant to the Contract);
          (4) Directly or indirectly, to sell, exchange or otherwise dispose of
all or any portion of the Company Property (including any transaction structured
as a sale of membership interests in a Project Entity or a merger or
consolidation of a Project Entity with an unrelated Person or a transfer of a
Project Entity’s interest in the Property);
          (5) Subject to Section 9.01 hereof, the proviso in clause 1 above and
the proviso in clause 13 below, directly or indirectly, to take any action,
refrain from taking any action, with respect to the management (subject to the
terms of the Property Management Agreement), sale, master lease (including,
without limitation, any restructure of, or additional payments under, any
financing arrangements affecting the Property), restructuring (including,
without limitation, any restructure of, or additional payments under, any
financing arrangements affecting the Property), recapitalization, ground lease,
license, lease, transfer or other disposition, development, improvement,
rehabilitation, alteration, repair or completion of construction of any Company
Property;

 



--------------------------------------------------------------------------------



 



          (6) To take any action or refrain from taking any action under,
pursuant to, or in furtherance of the Property Management Agreement (including,
without limitation, waiving any rights of the Company and/or any Project Entity
or terminating the Property Management Agreement in accordance with the terms
thereof);
          (7) To purchase liability and other forms of insurance to protect the
Company Property and any business in connection therewith in such amounts as
Managing Member shall determine;
          (8) To hold and own any Company Property in the name of the Company;
          (9) To invest any Company funds in any manner selected by the Managing
Member to the extent necessary, appropriate, proper, advisable, incidental or
convenient to the accomplishment of the purposes of the Company;
          (10) Subject to the provisos in clause (1) and clause (3) above, to
make any expenditure or incur any obligation by or on behalf of the Company;
          (11) To execute on behalf of the Company all instruments and
documents, including, without limitation, management agreements; sub-management
agreements; checks; drafts; documents providing for the disposition of Company
Property; assignments; bills of sale; leases; partnership agreements; operating
agreements of other limited liability companies; and any other instruments or
documents which the Managing Member deems necessary, appropriate, advisable,
incidental or convenient to the accomplishment of the purposes of the Company;
          (12) Except as expressly prohibited hereunder without the consent of
the Partner Non-Managing Member, to take any action, or refrain from taking any
action, with respect to any Project Entity;
          (13) To enter into agreements with Affiliates of the Company or the
Managing Member; provided, however, that the terms of any such agreement shall
be arms-length and shall be no less favorable to the Company than would be
available in a contract between the Company and a Person unaffiliated with the
Company or the Managing Member;
          (14) To determine Net Operating Cash Flow and Net Capital Proceeds;
          (15) To employ, engage or retain (and dismiss) any Persons (including
any Affiliate of any Member) to act as brokers, accountants, attorneys,
managers, employees, engineers or in such other capacities as the Managing
Member may determine are necessary, appropriate, proper, advisable, incidental,
or convenient to the accomplishment of the purposes of the Company (provided,
however, the Company shall have no paid employees), and the Managing Member
shall be entitled to rely in good faith upon the recommendations, reports and
advice given by any such Persons in the course of their professional engagement;
          (16) To (i) file any voluntary petition in bankruptcy on behalf of the
Company or any Project Entity, (ii) consent to the filing of any involuntary
petition in bankruptcy against the Company or any Project Entity, (iii) file any
petition seeking, or consenting to,

 



--------------------------------------------------------------------------------



 



reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency with respect to the Company or any Project Entity,
(iv) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Company or any Project Entity or
a substantial part of its property, (v) make any assignment for the benefit of
creditors of the Company or any Project Entity, (vi) admit in writing the
inability of the Company or any Project Entity to pay its debts generally as
they come due, and (vii) take any action on behalf of the Company or any Project
Entity in furtherance of any such action;
          (17) To cause the voluntary dissolution of the Company or any Project
Entity, and to take all actions in connection with such dissolution, which
dissolution shall not require the consent of any other Member;
          (18) To institute any legal proceeding (including, without limitation,
any tax protest proceeding) in the name of the Company or any Project Entity,
settle any legal proceeding against the Company or any Project Entity and
confess any judgment against the Company or Project Entity or any Company
Property;
          (19) To establish Operating Reserves or Capital Reserves which are not
either required under any agreement entered into by the Company or any Project
Entity or contemplated by the Business Plan then in effect;
          (20) To implement any capital improvement project with respect to
Company Property;
          (21) To establish leasing guidelines and grant or withhold approval of
any lease for space at the Property which is outside of such approved leasing
guidelines; and/or
          (22) To do and perform all other acts as the Managing Member may
determine to be necessary, appropriate, proper, advisable, incidental or
convenient to implement the Business Plan then in effect or otherwise to conduct
the Company’s business.
     Notwithstanding anything contained herein to the contrary, without the
consent of the Members, the Managing Member shall not have the right to change
any compensation or the timing or allocation of distributions due to the Members
in a manner which materially adversely affects the Members.
     4.02 Other Power and Authority. Unless authorized in writing to do so by
this Agreement or by the Managing Member, no attorney-in-fact, employee or other
agent of the Company shall have any power or authority to bind the Company in
any way, to pledge its credit or to render it liable pecuniarily for any
purpose. No Member shall have any power or authority to bind the Company unless
the Member has been authorized in writing by the Managing Member to act as an
agent of the Company in accordance with the previous sentence.
     4.03 Liability for Certain Acts. The Managing Member shall devote such time
to the Company business as the Managing Member deems to be necessary or
desirable in connection with its respective duties and responsibilities
hereunder. So long as the Managing Member is not grossly negligent and does not
engage in gross negligence, willful misconduct or fraud in

 



--------------------------------------------------------------------------------



 



performing its duties, it shall have no liability by reason of being or having
been the Managing Member of the Company. The Managing Member does not, in any
way, guarantee a profit for the Members from the operations of the Company. The
Managing Member shall not be liable to the Company or to any Member for any loss
or damage sustained by the Company or any Member (including, without limitation,
as a result of any claim of breach of fiduciary duty of the Managing Member),
unless and only to the extent that the loss or damage is primarily attributable
to the direct gross negligence, willful misconduct or fraud of the Managing
Member.
     4.04 No Exclusive Duty to Company. (a) The Members recognize that the
Members and their respective officers, directors, shareholders, members,
partners, employees and Affiliates have or may have in the future other business
interests, activities and investments, some of which may be in conflict or
competition with the business of the Company, and, subject to the terms of
clause (b) below, that the Members and their respective officers, directors,
shareholders, members, partners, employees and Affiliates are entitled to carry
on such other business interests, activities and investments. Subject to the
terms of clause (b) below, the Members and their respective officers, directors,
shareholders, members, partners, employees and Affiliates may engage in or
possess an interest in any other business or venture of any kind, independently
or with others, including, without limitation, owning, financing, acquiring,
leasing, promoting, developing, improving, operating, managing and servicing
real and personal property on its own behalf or on behalf of other entities with
which any Member is affiliated or otherwise. Subject to the terms of clause
(b) below, the Members and their respective officers, directors, shareholders,
members, partners, employees and Affiliates may engage in such activities,
whether or not competitive with the Company, without any obligation to offer any
interest in such activities to the Company or to the other Members. Subject to
the terms of clause (b) below, neither the Company nor any other Member shall
have any right, by virtue of this Agreement or otherwise, in or to such
activities, or the income or profits derived therefrom, and the pursuit of such
activities, even if competitive with the business of the Company, shall not be
deemed wrongful or improper.
     (b) As a material inducement to the III Manager and the III Non-Managing
Member to execute and delivery this Agreement, the Partner Non-Managing Member
acknowledges and agrees that during the term of this Agreement, neither the
Partner Non-Managing Member, Property Manager nor any Affiliate of the Partner
Non-Managing Member or Property Manager shall, without prior written consent of
the III Manager, directly or indirectly (i) own, operate (other than ordinary
property management) or invest in (such that the Partner Non-Managing Member or
Property Manager, is in possession, direct or indirect, of the power to direct
or cause the direction of the management and the policies of such hotel (in a
capacity other than a third party manager acting as an agent or independent
contractor of a hotel owner or lessee), whether through the ownership of voting
securities, by contract or otherwise) any hotel, including, without limitation,
any residential condominium, timeshare, interval or fractional ownership
projects and/or “condominium hotels” located within the area (the “Restricted
Area”) delineated on Exhibit “4” annexed hereto and made a part hereof (or enter
into any agreement to do any of the foregoing activities within the Restricted
Area), (ii) solicit or otherwise attempt to persuade hotel occupants to book
rooms or lease any space in any hotel within the Restricted Area other than the
Madison Property or the Seelbach Property, as the case may be, and/or
(iii) acquire all or any portion of any Loan.

 



--------------------------------------------------------------------------------



 



     4.05 Bank Accounts. Subject to the terms of the Property Management
Agreement, the Franchise Agreement, and the Loan Documents, the Managing Member
may from time to time open bank accounts in the name of the Company, and the
Managing Member shall be the sole signatory thereon, unless the Managing Member
determines otherwise.
     4.06 Indemnity of Managing Member, Employees and Other Agents.
     (a) The Company shall, to the fullest extent permitted by applicable law,
indemnify and defend the Managing Member and each direct or indirect member,
shareholder, partner or other holder of any direct or indirect equity interest
in the Managing Member, or any manager, shareholder, employee, officer,
director, agent, representative or Affiliate or successor or assign of any of
the foregoing (each individually an “Indemnified Party”) and hold each
Indemnified Party harmless from and against all losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees and expenses) which such Indemnified Party may suffer or incur or to which
such Indemnified Party may become subject, arising from or in connection with
this Agreement or the Company’s business or affairs, except for (and only to the
extent that) any loss, claim, damage, liability or expense attributable to the
gross negligence or willful misconduct of such Indemnified Party. If any
Indemnified Party becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising from or in connection with
this Agreement or the Company’s business or affairs, the Company shall reimburse
such Indemnified Party for its reasonable legal and other reasonable
out-of-pocket expenses (including the cost of any investigation and preparation)
as and when they are incurred, provided that such Indemnified Party shall
promptly repay to the Company the amount of any such reimbursed expenses if it
shall ultimately be determined that such Indemnified Party was not entitled to
be indemnified by the Company in connection with such action, proceeding or
investigation. If for any reason (other than the gross negligence or willful
misconduct of the Indemnified Party in question) the foregoing indemnification
is unavailable to the Indemnified Party in question or is insufficient to hold
it harmless, then the Company shall contribute to the amount paid or payable by
the Indemnified Party in question as a result of such loss, claim, damage,
liability or expense, in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Indemnified
Party in question on the other hand or, if such allocation is not permitted by
applicable law, to reflect not only the relative benefits referred to above but
also any other relevant equitable considerations.
     (b) Notwithstanding anything to the contrary contained in this Agreement,
in the event that any direct or indirect member, principal or affiliate of the
Managing Member (individually and collectively, the “III Guarantor”) shall incur
any Losses arising from the III Guarantor’s obligations with respect to any “bad
boy” guaranty, environmental indemnity or non-recourse guaranty executed by the
III Guarantor in favor of any Lender (any such Losses being hereafter referred
to as “III Mortgage Loan Liability”), then, in any such event, the Partner
Non-Managing Member shall indemnify the III Guarantor for 15% of such III
Mortgage Loan Liability; provided, however, that (x) (i) if distributions of
Distribution Amounts are being made pursuant to Section 8.01(b)(III) hereof,
then, in such event, the Partner Non-Managing Member shall indemnify the III
Guarantor for 27.75% of such III Mortgage Loan Liability incurred by the III
Guarantor to the extent of the funds the Partner Non-Managing Member has
received pursuant to Section 8.01(b)(III) hereof and then 15% of the remaining
III Mortgage Loan

 



--------------------------------------------------------------------------------



 



Liability, (ii) if distributions of Distribution Amounts are being made pursuant
to Section 8.01(b)(IV) hereof, then, in such event, the Partner Non-Managing
Member shall indemnify the III Guarantor for 32% of such III Mortgage Loan
Liability incurred by the III Guarantor to the extent of the funds the Partner
Non-Managing Member has received pursuant to Section 8.01(b)(IV) hereof and then
15% of the remaining III Mortgage Loan Liability, (y) the Partner Non-Managing
Member shall have no such obligation to indemnify the III Guarantor if the III
Guarantor incurs any III Mortgage Loan Liability and (1) the act and/or omission
giving rise to such III Mortgage Loan Liability results from the gross
negligence, willful misconduct or bad faith of the Managing Member and/or its
Affiliates, or (2) the act and/or omission giving rise to such III Mortgage Loan
Liability was taken or omitted by the Managing Member and/or its Affiliates in
violation of the terms of this Agreement or the Property Management Agreement,
unless such act or omission was taken or not taken with the prior written
consent of the Partner Non-Managing Member or its Affiliates, and (z) the
Partner Non-Managing Member shall indemnify the III Guarantor for any and all
III Mortgage Loan Liability if the III Guarantor incurs any such III Mortgage
Loan Liability and (1) the act and/or omission giving rise to such III Mortgage
Loan Liability results from the gross negligence, willful misconduct or bad
faith of the Partner Non-Managing Member and/or its Affiliates, or (2) the act
and/or omission giving rise to such III Mortgage Loan Liability was taken or
omitted by the Partner Non-Managing Member and/or its Affiliates in violation of
the terms of this Agreement or the Property Management Agreement, unless such
act or omission was taken or not taken with the prior written consent of the
Managing Member.
     (c) Notwithstanding anything to the contrary contained in this Agreement,
in the event that any direct or indirect member, principal or affiliate of the
Partner Non-Managing Member (individually and collectively, the “Interstate
Guarantor”) shall incur any Losses arising from the Interstate Guarantor’s
obligations with respect to any “bad boy” guaranty, environmental indemnity or
non-recourse guaranty executed by the Interstate Guarantor in favor of any
Lender (any such Losses being hereafter referred to as “Interstate Mortgage Loan
Liability”), then, in any such event, the III Non-Managing Member shall
indemnify the Interstate Guarantor for 84% of such Interstate Mortgage Loan
Liability and the III Manager shall indemnify the Interstate Guarantor for 1% of
such Interstate Mortgage Loan Liability; provided, however, that (x) (i) if
distributions of Distribution Amounts are being made pursuant to
Section 8.01(b)(III) hereof, then, in such event, (a) the III Non-Managing
Member shall indemnify the Interstate Guarantor for 71.4% of such Interstate
Mortgage Loan Liability incurred by the Interstate Guarantor to the extent of
the funds the III Non-Managing Member has received pursuant to
Section 8.01(b)(III) hereof and then 84% of the remaining Interstate Mortgage
Loan Liability, and (b) the III Manager shall indemnify the Interstate Guarantor
for 0.85% of such Interstate Mortgage Loan Liability incurred by the Interstate
Guarantor to the extent of the funds the III Manager has received pursuant to
Section 8.01(b)(III) hereof and then 1% of the remaining Interstate Mortgage
Loan Liability, (ii) if distributions of Distribution Amounts are being made
pursuant to Section 8.01(b)(IV) hereof, then, in such event, (a) the III
Non-Managing Member shall indemnify the Interstate Guarantor for 67.20% of such
Interstate Mortgage Loan Liability incurred by the Interstate Guarantor to the
extent of the funds the III Non-Managing Member has received pursuant to
Section 8.01(b)(IV) hereof and then 84% of the remaining Interstate Mortgage
Loan Liability and (b) the III Manager shall indemnify the Interstate

 



--------------------------------------------------------------------------------



 



Guarantor for 0.80% of such Interstate Mortgage Loan Liability incurred by the
Interstate Guarantor to the extent of the funds the III Manager has received
pursuant to Section 8.01(b)(IV) hereof and then 1% of the remaining Interstate
Mortgage Loan Liability, (y) the III Non-Managing Member and the III Manager
shall have no such obligation to indemnify the Interstate Guarantor if the
Interstate Guarantor incurs any Interstate Mortgage Loan Liability and (1) the
act and/or omission giving rise to such Interstate Mortgage Loan Liability
results from the gross negligence, willful misconduct or bad faith of the
Interstate Non-Managing Member and/or its Affiliates, or (2) the act and/or
omission giving rise to such Interstate Mortgage Loan Liability was taken or
omitted by the Partner Non-Managing Member, the Property Manager and/or their
Affiliates in violation of the terms of this Agreement or the Property
Management Agreement, unless such act or omission was taken or not taken with
the prior written consent of the III Non-Managing Member, the III Manager or its
Affiliates, and (z) the III Non-Managing Member and/or the III Manager shall
indemnify the Interstate Guarantor for any and all Interstate Mortgage Loan
Liability if the Interstate Guarantor incurs any such Interstate Mortgage Loan
Liability and (1) the act and/or omission giving rise to such Interstate
Mortgage Loan Liability results from the gross negligence, willful misconduct or
bad faith of the III Manager, the III Non-Managing Member and/or its Affiliates,
or (2) the act and/or omission giving rise to such Interstate Mortgage Loan
Liability was taken or omitted by the III Manager, III Non-Managing Member
and/or its Affiliates in violation of the terms of this Agreement or the
Property Management Agreement, unless such act or omission was taken or not
taken with the prior written consent of the Partner Non-Managing Member and/or
the Property Manager.
     4.07 Resignation or Termination of Managing Member. The Managing Member may
resign at any time by giving written notice to the Members of the Company;
provided, however, that:
          (a) if the III Manager or a Replacement Managing Member resigns as the
Managing Member at a time when the III Non-Managing Member or an Affiliate
thereof holds any Company Interest in the Company, then, in such event, the III
Non-Managing Member or any such Affiliate shall have the sole right to appoint
in its place a successor (a “Replacement Managing Member”) which is an Affiliate
of the III Non-Managing Member and controls, is controlled by or under common
control with Investcorp International Realty, Inc. (or its successor or
assigns), and such Replacement Managing Member shall thereafter hold all of the
rights and obligations of the Managing Member hereunder; and
          (b) if, at any time, the III Non-Managing Member disposes of its
entire Company Interest in the Company or the III Non-Managing Member elects to
appoint a Replacement Managing Member which is not an Affiliate of the III
Non-Managing Member which controls, is controlled by or under common control
with Investcorp International Realty, Inc. (or its successors or assigns), then,
at such time as the III Manager or the Replacement Managing Member, as the case
may be, shall cease to serve as Managing Member, a successor Managing Member
shall be, and any successor Managing Member thereafter shall be, selected by the
unanimous vote of the holders of the outstanding Company Interests in the
Company.
     4.08 Expenses.

 



--------------------------------------------------------------------------------



 



          (a) Except as otherwise provided in this Agreement and only to the
extent set forth on the sources and uses set forth Exhibit “3” annexed hereto
and made a part hereof, the Company shall be responsible for paying, and shall
pay, whether incurred before or after the date hereof, all costs and expenses
related to the organization of the Company and its Members, all costs and
expenses related to the business of the Company and of acquiring, holding,
owning, developing, servicing, collecting upon and operating any Company
Property (including, without limitation, the cost of any environmental,
engineering or similar report(s), the cost of all surveys obtained in connection
with the acquisition of the Property, and any Loan, any title insurance fees and
premiums incurred in connection with the acquisition of the Property or any
Loan, legal fees and expenses incurred by the Company, its Members and
affiliates in connection with the acquisition of the Property, any Loan, the
execution and delivery of the Contract, the Property Management Agreement, the
Franchise Agreement and all fees, expenses and costs (including, without
limitation, origination fees and legal fees and expenses of any Lender’s
counsel) incurred in connection with any Loan). In the event any such costs and
expenses are or have been paid or incurred by any Member, including legal
expenses and other costs and expenses incurred by the Managing Member prior to
the formation of the Company, such Member shall be entitled to be reimbursed for
such payment so long as such payment is reasonably necessary for Company
business or operations and has been approved by the Managing Member or is set
forth on Exhibit “3” hereto. Notwithstanding the foregoing, in no event shall
the Company have any obligation to pay or reimburse any Member for any general
overhead expense of such Member.
          (b) Supplementing the foregoing, the reasonable out-of-pocket expenses
incurred after the date hereof by the Managing Member from time to time
hereunder shall be reimbursed by the Company upon demand of the Managing Member.
     4.09 Exculpation. The Managing Member shall not be liable to the Company or
to any Member for damages (including, without limitation, consequential damages)
for any losses, claims, damages or liabilities arising from any act or omission
performed or omitted by such party in connection with this Agreement or the
Company’s business or affairs (including, without limitation, as a result of any
claim of breach of fiduciary duty of the Managing Member), except for (and only
to the extent that) any such loss, claim, damage or liability is primarily
attributable to direct the gross negligence or willful misconduct of the
Managing Member.
ARTICLE 5
RIGHTS AND OBLIGATIONS OF MEMBERS
     5.01 Limitation of Liability. Each Member’s liability shall be limited as
set forth in this Agreement and the Act.
     5.02 Company Debt Liability. A Member will not be personally liable for any
debts or losses of the Company beyond its respective Company Interest except as
provided in Section 5.07 herein.

 



--------------------------------------------------------------------------------



 



     5.03 List of Members. Upon written request of any Member, the Managing
Member shall provide a list showing the names, addresses and Company Interests
of all Members.
     5.04 Company Books. The Managing Member shall maintain and preserve, during
the term of the Company, the accounts, books, and other relevant Company
documents described in Section 8.08 hereof. Upon reasonable written request,
each Member shall have the right, at a time during ordinary business hours, to
inspect and copy, at the requesting Member’s expense, the Company documents
which the Member, in its discretion, deems appropriate.
     5.05 Company Property; Nature of Interests in the Company. All property of
the Company shall be owned by the Company subject to the terms and provisions of
this Agreement, and no Member shall have any interest in any specific asset of
the Company. The Company Interests and percentage interests (whether vested or
unvested) of all Members in the Company are personal property.
     5.06 Priority. Except as may be expressly provided in Article 10 hereof and
Section 8.01 hereof, no Member shall have priority over any other Member as to
distributions, provided, however, that this section shall not apply to loans
which a Member has made to the Company.
     5.07 Liability of a Member to the Company. A Member who receives a
distribution from the Company is liable to the Company only to the extent
provided by the Act.
     5.08 Exculpation. No Member shall be liable to the Company or to any other
Member for damages (including, without limitation, consequential damages) for
any losses, claims, damages or liabilities arising from any act or omission
performed or omitted by it in connection with this Agreement or the Company’s
business or affairs except for (and to the extent of) any such loss, claim,
damage or liability is attributable to the gross negligence or willful
misconduct of such Member.
     5.09 Loans. No Member shall be required nor entitled to guaranty or
otherwise be liable for any indebtedness of the Company.
ARTICLE 6
CONTRIBUTIONS TO THE COMPANY, PERCENTAGE INTERESTS
AND CAPITAL ACCOUNTS
     6.01 Members’ Capital Contributions. Each of the Members is
contemporaneously with its execution hereof making a Capital Contribution to the
Company as set forth on Exhibit “B” annexed hereto and made a part hereof.
     6.02 Additional Contributions.
          (a) If at any time (and from time to time) following the date hereof,
the Managing Member determines that additional capital contributions
(“Additional Capital Contributions”) are required to meet the obligations or
needs of the Company, then, in any such

 



--------------------------------------------------------------------------------



 



event, the Managing Member shall give written notice to each of the Members to
contribute its pro rata share (based on Company Percentage Interests) of the
Additional Capital Contributions. Upon the contribution of any Additional
Capital Contributions by any Contributing Member(s) and the continuing failure
of any Non-Contributing Member(s) to make the required contributions within ten
(10) business days after written notice from the Managing Member that such
contributions are due, the Company Percentage Interests of the Contributing
Member(s) and the Non-Contributing Member(s) shall be adjusted to reflect such
contributions and failure(s) to make such contributions.
          (b) If any Member (a “Non-Contributing Member”) fails to contribute
any portion of its pro rata share of any Additional Capital Contributions, then,
as their sole remedy against a Non-Contributing Member for failing to make
Additional Capital Contributions, each Member who has contributed all of its pro
rata share of such Additional Capital Contribution (a “Contributing Member”)
may, but shall not be required to, provide a loan (a “Shortfall Loan”) to the
Company for all or part of the amount of the Additional Capital Contributions.
If more than one Contributing Member elects to make a Shortfall Loan, then, in
such event, such Shortfall Loan shall be provided by such electing Contributing
Members pro rata based on their Company Interests or in such other proportion as
they may agree. Each Shortfall Loan shall bear interest and compound at the
annual rate of twenty-five percent (25%). Interest on each Shortfall Loan shall
be payable monthly in arrears. Shortfall Loans, and interest thereon, shall be
repaid from Net Operating Cash Flow and Net Capital Proceeds prior to any
distributions to Members. Payments made in respect of Shortfall Loans shall be
deemed first to be repayment of interest accrued on such Shortfall Loans and
then to be repayment of the principal amount thereof.
          If any applicable law is ever judicially interpreted so as to deem any
payment with respect to a Shortfall Loan as being in excess of the maximum rate
or amount of interest permitted by applicable law, then it is the express intent
of the Members and the Company that all amounts in excess of the highest lawful
rate or amount theretofore collected be credited against any other
distributions, contributions, payments or other amounts to be paid by the
recipient of the excess amount or refunded to the appropriate Person, and the
provisions of this Agreement immediately be deemed reformed, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the payment of the fullest amount otherwise
required hereunder. All sums paid or agreed to be paid that are judicially
determined to be interest shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the term of such obligation
so that the rate or amount of interest on account of such obligation does not
exceed the maximum rate or amount of interest permitted under applicable law.
     6.03 Capital Accounts.
          (a) Exhibit “C” annexed hereto and made a part hereof is a description
of the determination of the Members’ capital accounts and other provisions which
the Company and the Members have agreed shall govern the allocation of profits
and losses and other tax compliance and accounting matters.

 



--------------------------------------------------------------------------------



 



          (b) No Member shall have any liability to restore all or any portion
of a deficit balance in such Member’s Capital Account.
     6.04 Withdrawal or Reduction of Members’ Contributions to Capital.
          (a) Except as provided in Section 10.02 hereof, a Member shall not
receive out of Company Property any part of its Capital Contribution until all
liabilities of the Company, except liabilities to Members on account of their
Capital Contributions, have been paid or there remains property of the Company
sufficient to pay them.
          (b) Except as provided in Section 10.02 hereof, a Member, irrespective
of the nature of its Capital Contribution, has only the right to receive cash in
return for its Capital Contribution.
     6.05 Return of Capital. No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member, it being
expressly understood that any such return shall be made solely from the assets
of the Company.
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS
     7.01 Representations and Warranties of the Members. Each Member hereby
represents, warrants and covenants to the other Members (and each Person
admitted to the Company shall represent, warrant and covenant as a condition to
its admission) as follows:
          (a) It is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, with all requisite power and
authority to enter into and perform this Agreement.
          (b) This Agreement has been duly authorized, executed and delivered by
such Member and constitutes the legal, valid and binding obligation of such
Member, enforceable in accordance with its terms.
          (c) No consents or approvals are required from any governmental
authority or other Person for such Member to enter into this Agreement and form
the Company. All limited liability company, corporate or partnership action on
the part of such Member necessary for the authorization, execution and delivery
of this Agreement, and the consummation of the transactions contemplated hereby,
have been duly taken.
          (d) Neither the execution and delivery of this Agreement by such
Member, nor the consummation of the transactions contemplated hereby, conflict
with or contravene the provisions of its organic documents or any agreement or
instrument by which it or its properties are bound, or any law, rule,
regulation, order or decree to which it or its properties are subject.

 



--------------------------------------------------------------------------------



 



          (e) On behalf of itself and each assignee or transferee of it, that
(i) the direct and indirect ownership interests in such Member have been issued
in compliance with all applicable laws, orders, judgments, ordinances, rules,
regulations and requirements of all federal, state and local governmental and
quasi-governmental authorities, agencies, departments, commissions, bureaus and
instrumentalities (including, without limitation, those promulgated by or under
the Securities Act of 1933 and the Securities Exchange Act of 1934), (ii) such
Member is acquiring its Company Interest for its own account for investment and
not with a view to the distribution or resale thereof, or with the present
intention of distributing or reselling such interest, and that it will not
transfer or attempt to transfer its Company Interest in violation of the
Securities Act of 1933 (as amended, the “Securities Act”), the Securities
Exchange Act of 1934 or any other applicable federal, state or local securities
law, and (iii) each Member is an accredited investor under Regulation D of the
Securities Act. Nothing herein shall be construed to create or impose on the
Company or any Member an obligation to register any transfer of any Company
Interest or any portion thereof.
          (f) Neither it, nor any of its affiliates (or any of their respective
principals, partners or funding sources), is or will become (i) a Person
designated by the U.S. Department of Treasury’s Office of Foreign Asset Control
as a “specially designated national or blocked person” or similar status, (ii) a
Person described in Section 1 of U.S. Executive Order 13224 issued on
September 23, 2001; (iii) a Person otherwise identified by a governmental or
legal authority as a Person with whom the Company or any Member is prohibited
from transacting business; (iv) directly or indirectly owned or controlled by
the government of any country that is subject to an embargo by the United States
government; or (v) a Person acting on behalf of a government of any country that
is subject to an embargo by the United States government. Such Member agrees
that it will notify the Company and each other Member in writing immediately
upon the occurrence of any event which would render the foregoing
representations and warranties contained in this Section 7.01(f) incorrect.
     7.02 Acknowledgment of the Partner Non-Managing Member. The Partner
Non-Managing Member hereby represents and warrants that, as of the date hereof,
its sole member is Interstate Operating Company, L.P., a Delaware limited
partnership. With respect to the obligations, conditions and rights contemplated
by the transaction described in this Agreement, no other person has any right or
option to acquire shares in the Partner Non-Managing Member. The Partner
Non-Managing Member represents and warrants that neither the Partner
Non-Managing Member nor any Affiliate of the Partner Non-Managing Member is a
party to any agreement restricting, restraining or preventing such Person from
competing with any other Person or engaging in any lawful business which such
Person would breach or violate as a result of performing the obligations under
this Agreement or the Property Management Agreement.
     7.03 Partner Non-Managing Member Operating Agreement. The Partner
Non-Managing Member hereby represents, warrants and covenants to the other
Members that (a) it has delivered a true, correct and complete copy of the
limited liability company agreement governing the Partner Non-Managing Member,
(b) there are no other documents or instruments governing or affecting the
formation, business and/or operation of the Partner Non-Managing Member,
(c) Interstate Operating Company, L.P. is, and until any Transfer (as
hereinafter defined) of any or

 



--------------------------------------------------------------------------------



 



all of its direct interests in the Partner Non-Managing Member as permitted
under Section 9.01 hereof, shall be the sole managing member of the Partner
Non-Managing Member, (d) for so long as Interstate Operating Company, L.P. is
the sole member of the Partner Non-Managing Member, the limited liability
company agreement of the Partner Non-Managing Member shall not, without the
prior written consent of the Managing Member, be amended, modified or
supplemented in any manner which would have the effect of further limiting the
ability of Interstate Operating Company, L.P. to act as the sole member of the
Partner Non-Managing Member (or increasing any percentage interest necessary to
approve or consent any matter), and (e) without the prior written consent of the
Managing Member, no Transfer shall occur with respect to any direct or indirect
interest in the Partner Non-Managing Member in violation of Section 9.01(d)
hereof.
     7.04 Additional Representations and Warranties. In connection with any
permitted sale or other transfer of any direct or indirect interest in the
Company, it shall be a condition to the effectiveness of such sale or transfer
that such sale or transfer (a) be exempt from registration under or all
applicable federal and state securities laws, (b) not require the Managing
Member or the Company to register as an Investment Company or an investment
adviser under the Investment Advisers Act of 1940, as amended, (c) not cause the
Company to terminate for tax purposes, including, without limitation, by reason
of being taxable as a corporation or association, under the Internal Revenue
Code of 1986, as amended (the “Code”), and (d) not violate any laws, orders,
judgments, ordinances, rules, regulations or requirements, now or hereafter
existing, of any federal, state or local governmental or quasi-governmental
authority, agency, department, commission, bureau or instrumentality of any of
them.
ARTICLE 8
DISTRIBUTIONS, ALLOCATIONS,
INCOME TAX, ELECTIONS AND REPORTS
     8.01 Distributions.
          (a) Except as provided in Section 10.02 hereof, a Member has no right
to demand and receive any distribution in any form other than cash. Subject to
the terms of Section 8.02 hereof, the Managing Member shall make distributions
of Net Operating Cash Flow and Net Capital Proceeds after payment in full of any
Shortfall Loan, not less often than monthly within three (3) business days after
the end of each month.
          (b) Net Operating Cash Flow and Net Capital Proceeds available for
distribution on each date for distribution shall be distributed to the Members
as follows:
               (I) first, to the payment of any Shortfall Loan, then,
               (II) second, to the Members (pro rata in accordance with their
Company Percentage Interests) until each of the Members has received, on an
aggregate

 



--------------------------------------------------------------------------------



 



cumulative basis, a 17.5% IRR on its aggregate Capital Contributions (including
all Additional Capital Contributions), then
               (III) third, (A) so long as a Partner Termination Event has not
occurred and the Property Manager has not received a Termination Fee (as defined
in the Property Management Agreement) under the Property Management Agreement,
15% to the Partner Non-Managing Member, and 85% to the Managing Member, the III
Non-Managing Member and the Partner Non-Managing Member pro rata (in accordance
with their Company Percentage Interests) until each of the Members has received
a 25% IRR on its aggregate Capital Contributions (including all Additional
Capital Contributions); and (B) in the event that a Partner Termination Event
occurs or the Property Manager receives a Termination Fee under the Property
Management Agreement, the terms of clause (A) of this clause (III) shall be
disregarded and Net Operating Cash Flow and Net Capital Proceeds shall be
distributed to the Members pro rata in accordance with their Company Percentage
Interests.
               (IV) fourth, (A) so long as a Partner Termination Event has not
occurred and the Property Manager has not received a Termination Fee (as defined
in the Property Management Agreement) under the Property Management Agreement,
20% to the Partner Non-Managing Member, and 80% to the Managing Member, the III
Non-Managing Member and the Partner Non-Managing Member pro rata (in accordance
with their Company Percentage Interests); and (B) in the event that a Partner
Termination Event occurs or the Property Manager receives a Termination Fee
under the Property Management Agreement, the terms of clause (A) of this clause
(IV) shall be disregarded and Net Operating Cash Flow and Net Capital Proceeds
shall be distributed to the Members pro rata in accordance with their Company
Percentage Interests.
     8.02 Limitation Upon Distributions.
          (a) No distribution or return of Capital Contribution shall be
declared and paid if, after such distribution or return is made:
               (i) the Company would be insolvent; or
               (ii) the net assets of the Company would be less than zero.
          (b) The Managing Member may base a determination that a distribution
or return of Capital Contribution may be made under Section 8.02(a) in good
faith reliance upon a balance sheet and profit and loss statement of the Company
represented to be correct by the person having charge of its books of account or
certified by an independent public or certified public accountant or firm of
accountants to fairly reflect the financial condition of the Company.
     8.03 Allocations. Exhibit “C” hereto sets forth a description of certain
tax allocations by the Company.

 



--------------------------------------------------------------------------------



 



     8.04 Accounting Principles. All decisions as to accounting principles for
the Company shall be made by the Managing Member subject to the terms of this
Agreement.
     8.05 Interest on and Return of Capital Contributions. No Member shall be
entitled to interest on its Capital Contribution.
     8.06 Loans to Company. Nothing in this Agreement shall prevent any Member
from making secured or unsecured loans to the Company by agreement with the
Company.
     8.07 Accounting Period. The Company’s accounting period shall be the
calendar year.
     8.08 Records, Audits and Reports. At the expense of the Company, the
Managing Member shall maintain or cause to be maintained the books, records and
accounts of all operations and expenditures of the Company. At a minimum, the
Company shall keep at its principal place of business the following records:
          (a) a current list of the full name and last known address of each
Member setting forth the percentage interest (whether vested or unvested) and
the amount of cash each Member has contributed, a description and statement of
the agreed value of the other property or services each Member has contributed
or has agreed to contribute in the future, and the date on which each became a
Member;
          (b) a copy of the certificate of formation of the Company, this
Agreement and all amendments thereto, together with executed copies of any
powers of attorney pursuant to which any amendment has been executed;
          (c) copies of any financial statements of the Company for the three
(3) most recent years;
          (d) any written consents obtained from Members for actions taken by
Members without a meeting; and
          (e) a writing prepared by the Managing Member setting out the
following:
               (i) the times at which or events on the happening of which any
additional contributions agreed to be made by each Member are to be made;
               (ii) any right of a Member to receive distributions that include
a return of all or any part of the Member’s Capital Contributions; and
               (iii) any power of a Member to grant the right to become an
assignee of any part of the Member’s interest, and the terms and conditions of
the power.
     8.09 Tax Returns and Tax Elections.
          (a) The Managing Member shall cause to be prepared and filed, at the
expense of the Company, all required state and federal informational tax returns
for the



--------------------------------------------------------------------------------



 



Company on or before the date that such returns are due. The Company shall
prepare and file (or cause to be prepared and filed), and deliver to the Members
on or prior to August 15th of each calendar year during the term of this
Agreement tax returns and K-1’s for each of the Members and the Project
Entities. All expenses incurred in connection with the above shall be borne by
the Company.
          (b) Except as otherwise expressly provided herein, the Managing Member
shall make all applicable elections, determinations and other decisions under
the Code (or any other federal or state law), including, without limitation, the
deductibility of a particular item of expense and the positions to be taken on
the Company’s tax return, and shall approve the settlement or compromise of all
audit matters raised by the Internal Revenue Service or other taxing authority
affecting the Members generally. The Members each shall take reporting positions
on their respective federal, state and local income tax returns consistent with
the positions determined for the Company.
     8.10 Tax Matters Member.
          (a) The Managing Member is designated the “Tax Matters Partner” (as
defined in Code Section 6231 and for purposes of this Agreement defined as the
Tax Matters Member), and, subject to the further terms of this Section 8.10, is
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by tax authorities,
including, without limitation, administrative and judicial proceedings, subject
to the further terms of this Section 8.10, and to expend Company funds for
professional services and costs associated therewith. The Members agree to
cooperate with each other and to do or refrain from doing any and all things
reasonably required to conduct such proceedings. All expenses incurred in
connection with any such audit and with any other tax investigation, settlement
or review shall be borne by the Company.
          (b) In the event that the Company shall be the subject of an audit by
any federal, state or local taxing authority, to the extent that the Company is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the Tax Matters Member shall be authorized to
act for, and its decision shall be final and binding upon, the Company and each
Member thereof; provided, however, that the Tax Matters Member shall (i) notify
the Members of any administrative proceeding with respect to the Company
pursuant to Section 6223(c) of the Code, (ii) furnish the Members with any
material correspondence or communication relating to the Company from the
Internal Revenue Service received by the Tax Matters Member, (iii) consult with
the other Members prior to taking any material action relating to the tax
affairs of the Company, and (iv) make all decisions affecting the tax affairs of
the Company in good faith using its reasonable business judgment (it being
understood and agreed that for the purposes of this Agreement, the term
“reasonable business judgment” shall refer to the “business judgment rule” as
the same would be applied under applicable law if the Person in question were a
director of a corporation).
          (c) The Company shall indemnify and reimburse the Tax Matters Member
for all reasonable expenses, including, without limitation, legal and accounting
fees, claims,

 



--------------------------------------------------------------------------------



 



liabilities, losses and damages incurred in connection with any administrative
or judicial proceeding with respect to the tax liability of the Members.
ARTICLE 9
TRANSFERABILITY
     9.01 General. No Member shall sell, assign, pledge, hypothecate, transfer,
exchange or otherwise transfer for consideration, or gift, bequeath or otherwise
transfer for no consideration (whether or not by operation of law) (a
“Transfer”), directly or indirectly, all or any portion of its Company Interest
in the Company (including, without limitation, any right to receive
distribution, dividends or profits from the Company), except as permitted by
this Section 9.01, it being understood and agreed that (a) to the extent that
any Member or any owner of an indirect ownership interest in the Company is an
individual, a Transfer by such Member or such holder of an indirect interest, as
the case may be, to a trust or other entity established and maintained solely
for purposes of estate planning shall not be deemed a Transfer so long as the
Managing Member received prior written notice thereof and the sole beneficiaries
of such transferee (other than de minimis interests held by charitable
organizations) are and continue to be such Member’s or such interest holder’s,
as the case may be, brothers and sisters, spouse, ancestors or lineal
descendants, (b) at any time and from time to time the members in the III
Non-Managing Member may Transfer any direct or indirect interest in the III
Non-Managing Member so long as Investcorp International Realty, Inc. or its
Affiliates (or its successors or assigns) controls, is controlled by or is under
common control with the III Non-Managing Member, and subject to the terms of the
Loan Documents, (c) the Managing Member shall not consent to admit any new
Member without the prior written consent of the other Members, unless, subject
to the terms of the Loan Documents, if such new Member is an Affiliate of any
then existing Member, then the Managing Member shall not require the consent of
the other Members to such admission, (d) direct or indirect interests in the
Partner Non-Manager Member may be Transferred without the prior written consent
of the Managing Member, so long as (x) such Transfer does not result in any
default under the Loan Documents, (y) Interstate at all times controls the
Partner Non-Managing Member, and (z) in the case of a Transfer of direct
interests such Transfer is to a wholly owned subsidiary of Interstate and such
Transfer does not result in any tax or administrative consequences to the
Company, the III Manager and/or the III Non-Managing Member, and (e) except in
connection with a Transfer of all of the Company Interests of the III
Non-Managing Member, the III Manager may Transfer all or any portion of its
Company Interests only to an Affiliate of the III Manager so long as Investcorp
International Realty, Inc. or its Affiliates (or its successors or assigns)
controls, is controlled by or is under common control the III Manager. Any
Transfer made or attempted to be made in violation of this Section 9.01 shall be
null and void ab initio.
     9.02 Effect of Transfer. No new Member shall be entitled to any retroactive
allocation of losses, income or expense deductions incurred by the Company. The
Managing Member may, at its option, at the time a Member is admitted, close the
Company books (as though the Company’s tax year had ended) or make pro rata
allocations of loss, income and expense deductions to a new Member for that
portion of the Company’s tax year in which a Member was

 



--------------------------------------------------------------------------------



 



admitted in accordance with the provisions of Section 706(d) of the Code and the
Treasury Regulations promulgated thereunder.
ARTICLE 10
DISSOLUTION AND TERMINATION
     10.01 Dissolution.
          (a) The Company shall be dissolved upon the determination of the
Managing Member to dissolve and wind up the Company.
          (b) The death, retirement, resignation, expulsion, withdrawal,
bankruptcy or dissolution of a Member or occurrence of any other event, which
terminates, the continued interest of a Member in the Company (a “Withdrawal
Event”), shall not result in dissolution of the Company, and the business of the
Company shall continue without interruption despite the occurrence of any such
Withdrawal Event. Upon the occurrence of any event that causes the last
remaining Member of the Company to cease to be a Member of the Company, to the
fullest extent permitted by law, the personal representative of such Member is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such Member in the Company,
agree in writing (i) to continue the Company, and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute Member of the Company, effective as of the occurrence of the event
that terminated the continued membership of the last remaining Member of the
Company in the Company.
     10.02 Winding-Up, Liquidation and Distribution of Assets.
          (a) Upon dissolution of the Company, an accounting shall be made by
the Company’s independent accountants of the accounts of the Company and of the
Company’s assets, liabilities and operations, from the date of the immediately
preceding accounting until the date of dissolution. The Managing Member shall
immediately proceed to wind up the affairs of the Company.
          (b) If the Company is dissolved and its affairs are to be wound up,
the Managing Member shall:
          (i) sell or otherwise liquidate all of the Company’s assets as
promptly as practicable;
          (ii) allocate any profit or loss resulting from such sales to the
Member’s Capital Accounts in accordance with Exhibit “C” hereof;
          (iii) discharge all liabilities of the Company, including liabilities
to Members who are creditors, to the extent otherwise permitted by law, other
than liabilities to Members for distributions, and establish such reserves as
may be reasonably necessary to provide for contingent liabilities of the Company
(for purposes of

 



--------------------------------------------------------------------------------



 



          determining the Capital Accounts of Members, the amounts of such
reserves shall be deemed to be an expense of the Company); and
          (iv) distribute the remaining assets as follows:
          (x) to the Members in accordance with Article 8 hereof; and
          (y) if any assets of the Company are to be distributed in kind, such
assets shall be distributed by agreement of the Members. Such assets shall be
deemed to have been sold as of the date of dissolution for their fair market
value, and the Capital Accounts of the Members shall be adjusted pursuant to the
provisions of Article 8 hereof to reflect such deemed sale.
          (c) [Intentionally Blank.]
          (d) Upon completion of the winding-up, liquidation and distribution of
the assets, the Company shall be deemed terminated.
          (e) The Managing Member shall comply with any applicable requirements
of applicable law pertaining to the winding-up of the affairs of the Company and
the final distribution of its assets.
     10.03 Articles of Dissolution. When all debts, liabilities and obligations
of the Company have been paid and discharged or adequate provisions have been
made therefor and all of the remaining property and assets of the Company have
been distributed, articles of dissolution as required by the Act shall be
executed and filed by the Managing Member with the Delaware Secretary of State.
     10.04 Effect of Filing of Articles of Dissolution. Upon the filing of
articles of dissolution with the Delaware Secretary of State, the existence of
the Company shall cease, except for the purpose of suits, other proceedings and
appropriate action as provided in the Act. The Managing Member shall have
authority to distribute any Company property discovered after dissolution, to
convey real estate and to take such other action as may be necessary on behalf
of and in the name of the Company.
     10.05 Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution. If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contribution of one or more Members, such Member or Members shall
have no recourse against any other Member.

 



--------------------------------------------------------------------------------



 



ARTICLE 11
RIGHT OF FIRST OFFER
     11.01 First Offer Notice. If, at any time the Managing Member determines to
sell, assign or otherwise transfer the Madison Property and/or the Seelbach
Property, as the case may be, in its sole discretion, then, in such event, the
III Member (as offeror) shall deliver to the Partner Non-Managing Member (as
offeree) a written notice (the “First Offer Notice”) of such determination
setting forth the offer price (the “Designated Price”) and all other material
terms and conditions, as the Managing Member may determine, of the proposed
offer.
     11.02 Partner Non-Managing Member Election. Within 30 business days after
receipt of a First Offer Notice, time being of the essence, the Partner
Non-Managing Member shall deliver a notice to the III Member (the “Election
Notice”) of the Partner Non-Managing Member’s intent to either (i) elect to
purchase the Madison Property and/or the Seelbach Property, as the case may be,
upon the terms and conditions set forth in the First Offer Notice, or (ii) elect
not to purchase the Madison Property and/or the Seelbach Property, as the case
may be. If the Partner Non-Managing Member elects to purchase the Madison
Property and/or the Seelbach Property, as the case may be, upon the terms and
conditions set forth in the First Offer Notice by delivering timely the Election
Notice, then, in such event, the terms set forth in the First Offer Notice and
Section 11.03 hereof shall apply.
     If (I) the Partner Non-Managing Member elects not to purchase hereunder or
if the Partner Non-Managing Member fails to deliver the Election Notice within
the required time period, time being of the essence, or (II) the Partner
Non-Managing Member fails to deposit a five percent nonrefundable down payment
pursuant to the terms of Section 11.03 hereof, then, in such event, the Company,
shall have the right to sell, assign or otherwise transfer the Madison Property
and/or the Seelbach Property, as the case may be, to a third party; provided,
however, that if (A) the offeror desires to sell, assign or otherwise transfer
the Madison Property and/or the Seelbach Property, as the case may be, to a
third party for a purchase price which is less than 95% of the Designated Price
set forth in the First Offer Notice, (B) on material terms and conditions that
are less favorable to the Company than those set forth in the First Offer
Notice, or (C) the offeror desires to sell, assign or otherwise transfer the
Madison Property and/or the Seelbach Property, as the case may be, to a third
party and a closing of such sale does not occur within 180 days following the
date of the Election Notice, then, in such event, the terms of this Article 11
shall once again apply and the III Member shall be required to deliver another
First Offer Notice to the Partner Non-Managing Member prior to consummating a
sale of the Madison Property and/or the Seelbach Property, as the case may be.
     11.03 Procedures.
          (a) In order for the Election Notice to be effective, the Partner
Non-Managing Member must simultaneously deliver a nonrefundable deposit to the
III Member, by wire - transfer of immediately available federal funds, together
with the Election Notice, in an amount equal to 5% of the ROFO Price (as
hereinafter defined).

 



--------------------------------------------------------------------------------



 



          (b) The Members hereby agree that the parties shall use their
reasonable efforts to minimize the costs involved in such transaction, as well
as to structure the purchase in such a way as to minimize, to the extent
possible, any taxes that will inure to any of the Members as a result of such
purchase.
          (c) The purchase price (the “ROFO Price”) for any transaction
contemplated under this Article 11 shall be the amount which the III Manager and
the III Non-Managing Member would have received if the Madison Property and/or
the Seelbach Property, as the case may be, had been sold at the Designated Price
(adjusted in the manner described below) on the closing date, and the Net
Capital Proceeds distributed to the Members pursuant to the provisions of
Section 8.01 hereof; provided, however, that at the closing, the Designated
Price shall be adjusted by prorations, in accordance with the applicable local
custom where the Property is located, on and as of the closing date, of
operating expenses and operating revenue allocable to the Madison Property
and/or the Seelbach Property, as the case may be.
          (d) Notwithstanding anything contained herein, it shall be a condition
precedent to any sale under this Article 11 that all existing loans and
guaranties made by the III Manager and/or an Affiliate thereof, to or on behalf
of the Company shall be repaid in full (with interest) and/or discharged and
released, as the case may be, on or prior to the closing date.
          (e) The closing of the purchase and sale contemplated by this
Article 11 shall occur at the time and on the date set forth in the First Offer
Notice; provided, however, that such date shall not be earlier than 60 days
following the First Offer Notice.
          (f) At the closing, the Members shall execute and deliver all such
documents and take such further action as shall be reasonably necessary or
appropriate to consummate the transactions contemplated by this Article 11.
          (g) At the closing, Partner Non-Managing Member shall deliver to the
III Manager and the III Non-Managing Member by wire transfer of immediately
available funds the balance of the that portion of the ROFO Price which is to be
paid.
          (h) Each Member shall pay its own legal fees in connection with any
purchase and sale hereunder. All other actual closing costs shall be allocated
in accordance with local custom.
          (i) Partner Non-Managing Member shall assume the Property Management
Agreement and neither the Company, III Manager nor III Non-Managing Member shall
be required to pay or otherwise be liable for any termination fees under the
Property Management Agreement.
     11.04 Remedies.
          (a) The parties acknowledge and agree that if the Partner Non-Managing
Member fails to close as provided in Article 11, then, in such event, (x) the
III Manager and the III Non-Managing Member may, as their sole and exclusive
remedy, retain any down payment as liquidated and agreed upon damages, and
(y) the terms of this Article 11 shall no longer apply

 



--------------------------------------------------------------------------------



 



and the III Manager shall not be required to deliver another First Offer Notice
to the Partner Non-Managing Member prior to consummating a sale of the Madison
Property and/or the Seelbach Property, as the case may be.
          (b) If the III Manager fails to close because of a default by the III
Manager in any material respect, then, in such event, the Partner Non-Managing
Member, as its sole and exclusive remedy, shall have the right to specific
performance of the terms of this Article 11.
ARTICLE 12
MISCELLANEOUS PROVISIONS
     12.01 Notices.
          (a) All notices, demands, requests, consents and waivers under this
Agreement shall be in writing, shall refer to this Agreement and shall be
(i) delivered personally, (ii) sent by registered or certified mail, postage
prepaid, return receipt requested, (iii) sent by a nationally recognized
overnight courier, or (iv) sent by telecopier, with written confirmation of the
receipt of such telecopy, addressed as set forth below. If delivered personally,
any notice shall be deemed to have been given on the first (1st) business day on
or after the date delivered or refused. If mailed, any notice shall be deemed to
have been given on the earlier to occur of the first (1st) business day on or
after the date of delivery or the third (3rd) business day after such notice has
been deposited in the U.S. mail in accordance with this Section 12.01. If sent
by overnight courier, any notice shall be deemed to have been given on the first
(1st) business day on or after the date following the date such notice was
delivered to or picked up by the courier. If sent by telecopier, any notice
shall be deemed to have been given (I) on the first (1st) business day on or
after the date sent, if confirmation of receipt hereof is given on or before
5:00 p.m. (New York City time), or (II) on the next business day, if
confirmation of receipt thereof is given after 5:00 p.m. (New York City time).
Copies of all notices shall be given in accordance with the above as follows:
If to the Company, the III Manager or the III Non-Managing Member:
280 Park Avenue, 37th Floor
New York, New York 10017
Attention: John R. Fraser and Bradley S. Seiden
Telephone No.: 212-599-4700
Telecopier No.: 212-983-7073

 



--------------------------------------------------------------------------------



 



and with a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: David J. Furman, Esq.
Telephone No.: 212-351-4000
Telecopier No.: 212-351-4035
If to the Partner Non-Managing Member:
c/o Interstate Hotel & Resorts, Inc.
4501 N. Fairfax Drive, Suite 500
Arlington, VA 22203
Attention: Executive Vice President and General Counsel
Telephone No.: (703)-387-3100
Telecopier No.: (703) 387-3389
and with a copy to:
Eckert Seamans Cherin & Mellott, LLC
600 Grant Street, 44th Floor
Pittsburgh, PA 15219
Attention: Timothy Q. Hudak, Esq.
Telephone No.: 412-566-2584
Telecopier No.: 412-566-6099
          (b) Any counsel designated above or any replacement counsel which may
be designated respectively by the Company, the III Manager, the III Non-Managing
Member or Partner Non-Managing Member or such counsel by written notice to the
other parties is hereby authorized to give notices hereunder on behalf of its
respective client.
     12.02 Governing Law.
          (a) This Agreement shall be interpreted and enforced in accordance
with (i) the provisions hereof, without the aid of any canon, custom or rule of
law requiring or suggesting construction against the party drafting or causing
the drafting of the provision in question, and (ii) the internal laws of the
State of Delaware, and specifically the Act, as the same may from time to time
exist, without giving effect to the principles of conflict of laws.
          (b) Each Member hereby irrevocably and unconditionally (i) submits
itself and its property, solely for the purposes of any legal action or
proceeding relating to this Agreement or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York located in New York

 



--------------------------------------------------------------------------------



 



County, the courts of the United States of America for the Southern District of
New York, and appellate courts thereof (collectively, the “Courts”),
(ii) consents to the bringing of any such action or proceeding in the Courts and
waives any objection that it may now or hereafter have to the venue or any such
action or proceeding in any such court, including, without limitation, any
objection that such action or proceeding was brought in an inconvenient court,
and agrees not to plead or otherwise assert the same, (iii) agrees to service
upon it or him of any and all process in any such action or proceeding at the
address set forth in Section 12.01 hereof, (iv) agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law, and (v) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. The parties hereto agree that any legal
action or proceeding relating to this Agreement shall be brought in the Courts
only; provided, however, that, if any Member breaches or seeks to resist any
term, covenant or condition set forth in this Section 12.02, the other Members
shall not be bound by the limitations of this sentence with respect to such
Member’s breaching or seeking to resist any term, covenant or condition of this
Section 12.02.
     12.03 Waivers. Except as otherwise expressly provided herein, each
Non-Managing Member irrevocably waives during the term of the Company any right
that it may have:
          (a) To cause the Company or any of its assets to be partitioned;
          (b) To cause the appointment of a receiver for all or any portion of
the assets of the Company;
          (c) To compel any sale of all or any portion of the assets of the
Company pursuant to applicable law; or
          (d) To file a complaint, or to institute any proceeding at law or in
equity, or to cause the termination, dissolution or liquidation of the Company.
     12.04 Confidentiality.
          (a) The terms of this Agreement, the identity of any Person with whom
the Company may be holding discussions with respect to any provision of
services, investment, acquisition, disposition or other transaction, and all
other business, financial and other information relating to the conduct of the
business and affairs of the Company or the relative or absolute rights or
interests of any of the Members (collectively, “Confidential Information”) that
(x) is not otherwise available to the public, or (y) has not been disclosed
pursuant to authorization by the Managing Member is confidential and proprietary
information of the Company, the disclosure of which would cause irreparable harm
to the Company and the Members. Accordingly, each Member represents that it has
not disclosed Confidential Information to any Person, and each Member agrees
that it and its Affiliates will not, and will direct its shareholders, partners,
members, officers, directors, agents and advisors not to, disclose Confidential
Information to any Person or confirm any statement made by any Person regarding
Confidential Information unless and until the Company has disclosed such
Confidential Information pursuant to authorization by the Members and the
Managing Member and has

 



--------------------------------------------------------------------------------



 



notified each Member that it has done so; provided, however, that any Member (or
its Affiliates) may disclose such Confidential Information if required by law
(it being specifically understood and agreed that anything set forth in a
registration statement or any other document filed pursuant to law will be
deemed required by law) or if necessary for it to perform any of its duties or
obligations hereunder.
          (b) Subject to the provisions of Section 12.04(a), each Member agrees
not to disclose any Confidential Information to any Person (other than a Person
providing consulting services to such Member who agrees to maintain all
Confidential Information in strict confidence, or a judge, magistrate or referee
in any action, suit or proceeding relating to or arising out of this Agreement
or otherwise) and to keep confidential all documents (including, without
limitation, responses to discovery requests) containing any Confidential
Information. Each Member hereby agrees not to contest any motion for any
protective order brought by any other Member represented as being intended by
the movant to implement the purposes of this Section 12.04, provided that, if a
Member receives a request to disclose any Confidential Information under the
terms of a valid and effective order issued by a court or governmental agency
and the order was not sought by or on behalf of or consented to by such Members
when such Member may disclose the Confidential Information to the extent
required if the Member as promptly as practicable (i) notifies each of the other
Members of the existence, terms and circumstances of the order, (ii) consults in
good faith with each of the other Members on the advisability of taking legally
available steps to resist or to narrow the order, and (iii) if disclosure of the
Confidential Information is required, exercises its best efforts to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the portion of the disclosed Confidential Information that any other
Member designates. The cost (including, without limitation, attorneys’ fees and
expenses) of obtaining a protective order covering Confidential Information
designated by such other Member will be borne by the Company.
          (c) Notwithstanding anything in the foregoing or anything else
contained in this Agreement to the contrary, each Member (and any employee,
representative or other agent thereof) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
offering and ownership of Company Interests and any transaction described in
this Section 12.04 or elsewhere in this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to such Member
relating to such tax treatment and tax structure. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
offering and ownership of Company Interests and any transaction described in
this Section 12.04 or elsewhere in this Agreement.
          (d) The covenants contained in this Section 12.04 shall survive any
transfer of a Company Interest and the dissolution of the Company.
     12.05 Amendments. This Agreement may not be amended except in writing by a
unanimous written vote of the Members.
     12.06 Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural and vice
versa, and the masculine gender shall include the feminine and neuter genders
and vice versa.

 



--------------------------------------------------------------------------------



 



     12.07 Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent or intent of this Agreement or any provision hereof.
     12.08 Entirety; Waiver.
          (a) This Agreement, together with the agreements and instruments
delivered pursuant hereto, contains the entire agreement between the parties and
supersedes all prior agreements and understandings related to the subject matter
hereof. This Agreement may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.
          (b) Failure by any party to enforce against any other party any term
or provision of this Agreement shall not waive such party’s right to enforce
against any other party the same or any other term or provision. No waiver by
any party hereto of any condition hereunder for its benefit shall constitute a
waiver of any other or further right, nor shall any single or partial exercise
of any right preclude any other or further exercise thereof or any other rights.
The waiver of any breach hereunder shall not be deemed to be a waiver of any
other or subsequent breach hereof. No extensions of time for the performance of
any obligations shall be deemed or construed as an extension of time for the
performance of any other obligation.
     12.09 Further Assurances. Upon the written request of any party hereto,
from time to time, from and after the date hereof, the other party or parties
shall do, execute, acknowledge and deliver, at the sole cost and expense of the
requesting party, such further acts, deeds, conveyances, assignments, notices of
assignment or transfer and assurances as the requesting party may reasonably
require in order to better assure, convey, grant, assign, transfer and confirm
upon the requesting party the rights now or hereafter intended to be granted
under this Agreement or any other instrument executed in connection with this
Agreement; provided, however, no party shall be obligated to provide any further
assurance that would materially increase the liabilities or obligations of such
party hereunder or materially reduce the rights and benefits of such party
hereunder.
     12.10 Consent. Except as expressly provided herein that the Managing Member
shall not unreasonably withhold its Consent within a specified period of time,
in any instance hereunder where the Managing Member’s consent, approval,
acceptance, satisfaction, determination, waiver or other action or decision
(collectively, “Consent”) is sought or required, such Consent may be withheld,
delayed or conditioned by the Managing Member in its sole and absolute
discretion.
     12.11 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
     12.12 Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties

 



--------------------------------------------------------------------------------



 



hereto and, to the extent permitted by this Agreement, their respective heirs,
legal representatives, successors and assigns.
     12.13 Waiver of Jury Trial. EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.
     12.14 Creditors. None of the provisions of this Agreement shall be for the
benefit of, or enforceable by, any creditor of the Company.
     12.15 Prevailing Party. If any Member brings any action or suit against any
other Member or the Company by reason of any breach of any of the covenants,
agreements or provisions of this Agreement, then, in such event, the prevailing
party, as determined in such action or suit, shall be entitled to have and
recover from the other party or parties all costs and expenses of such action or
suit, including, without limitation, reasonable attorneys’ fees and expenses
resulting therefrom, it being understood and agreed that the determination of
the prevailing party shall be included in the matters which are the subject of
such action or suit.
     12.16 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
     12.17 Intentionally Blank.
     12.18 Contract. Notwithstanding anything contained in this Agreement,
including, without limitation, Section 4.08, the provisions of this
Section 12.18 shall apply until the closing of the transactions contemplated by
the Contract:
     a. Upon the execution of this Agreement, the III Non-Managing Member and
the Managing Member collectively shall fund an amount of $2,550,000 on account
of the Deposit (as defined in the Contract) under the Contract and Partner
Non-Managing Member shall fund an amount of $450,000 on account of the Deposit
under the Contract; it being understood and agreed, that the Columbia Purchaser
shall fund all amounts due under the Contract on account of the Sheraton
Property, as more particularly set described in that certain side letter (the
“Side Letter”) entered into by the Seelbach Purchaser, the Madison Purchaser,
the Columbia Purchaser, the Company, IHR, the III Non-Managing Member, the
Managing Member, and the Partner Non-Managing Member dated as of the date
hereof. In the event that the Managing Member elects, in its sole and absolute
discretion, to fund the Additional Deposit (as defined in Section 2.4 of the
Contract), then, in any such event, no later than one (1) business day following
the delivery of a notice of any such election from the Managing Member, the
Partner Non-Managing Member shall contribute fifteen percent (15%) of such
Additional Deposit and the Managing Member and the III Non-Managing Member
collectively shall contribute eighty-five percent (85%) of such Additional
Deposit.
     b. The Members acknowledge and agree that for the convenience of the
Members attached hereto as Exhibit “3” is a putative “sources and uses” schedule
reflecting, among other things, capital contributions to be funded by the
Members to the Company upon the closing of

 



--------------------------------------------------------------------------------



 



the Transaction and the uses of such capital contributions and other funds of
the Company; it being understood and agreed such putative “sources and uses” is
for illustrative purposes only and is subject to change. Subject to the
remainder of this Section 12.18, in accordance with the terms of
Section 4.01(c)(1), the Members shall fund all remaining capital amounts
required in connection with the closing of the acquisition of the Seelbach
Property and the Madison Property under the Contract (the “Transaction”) as more
particularly set forth on Exhibit “3” attached hereto; it being understood and
agreed the Columbia Purchaser shall be required to fund all amounts due under
the Contract relating to the Sheraton Property. In the event that either III
Non-Managing Member, the Managing Member or the Partner Non-Managing Member (the
“Non-Funding Member”) fails to fund any portion of the capital amounts required
to be funded by such Member in connection with the closing of the Transaction or
in connection with the funding of the Additional Deposit, (i) the other Members
shall be permitted to fund such capital amounts in lieu of the Non-Funding
Member, (ii) the Non-Funding Member shall be deemed to have forfeited its
portion of the Deposit and any costs and expenses incurred, and (iii) the
Non-Funding Member shall be deemed to have immediately and automatically
withdrawn as a Member under this Agreement and shall have no further rights
whatsoever under either this Agreement or the Property Management Agreement. If
the closing of the Transaction occurs with all Members funding their respective
required amounts, any costs and expenses paid or incurred by the Members shall
be adjusted at the closing of the Transaction in accordance with section 4.08
hereof.
     c. Notwithstanding anything in this Agreement, all elections and notices of
the Company, Purchaser and/or the Project Entities under the Contract (other
than with respect to the Sheraton Property (as defined in the Contract)) shall
be made by and approved in writing in advance by Managing Member. In the event
that the Purchaser has a termination right under the Contract (a “Termination
Option”) and, prior to the expiration of the Termination Option, a Member elects
not to proceed with the Transaction in accordance with such Termination Option,
such Member (the “Electing Party”) shall deliver a written notice (the “Election
Notice”) to the other Members (the “Non-Electing Party”) that it does not elect
to proceed with the Transaction. On or before the earlier of (1) the date that
is two (2) business days after receipt of the Election Notice, or (2) the
expiration of the applicable Termination Option, the Non-Electing Party shall
deliver written notice to the Electing Party stating that it elects either:
(x) not to proceed with the Transaction without the Electing Party, in which
case, subject to the further terms of this Agreement and the Side Letter, each
party shall be responsible for (1) the amount of the Deposit funded by such
party, to the extent any portion of the Deposit is not returned to the Purchaser
under the Contract, and (2) its Proportionate Share (as hereinafter defined) of
the costs and expenses incurred by such party in connection with the
Transaction, or (y) to proceed with the Transaction without the Electing Party,
in which case the Non-Electing Party shall deliver to the Electing Party, within
two (2) business days of the Non-Electing Party’s election under this clause
(y), by wire transfer of immediately available federal funds, an amount equal to
the portion of the Deposit paid by the Electing Party, if any, plus any costs
and expenses paid or incurred by the Electing Party (and the Non-Electing Party
shall assume responsibility to pay such costs and expense). For purposes of this
Section 12.18(c), “Proportionate Share” shall mean 15% with respect to the
Partner Non-Managing Member, 1% with respect to the Managing Member and 84% with
respect to the III Non-Managing Member.

 



--------------------------------------------------------------------------------



 



     d. Notwithstanding anything to the contrary, in the event that both parties
elect not to proceed with the Transaction pursuant to Section 12.18(c)(x) above,
but one party subsequently elects, within 120 days after the date of the
Election Notice, to proceed with the Transaction (or a transaction on materially
the same terms and conditions as the Transaction), then, in such event, the
party proceeding with the Transaction shall be deemed to have made the election
provided for in Section 12.18(c)(y) and shall be obligated to make the payments
and reimbursements as provided therein (it being understood and agreed that if
the Contract has been terminated and the Deposit has been retained by the seller
thereunder or returned to the Purchaser in accordance with the Contract, then,
in such event, there shall be no reimbursement obligation under this clause (e)
with respect to the Deposit).
     e. The parties hereby acknowledge and agree that, except as set forth
herein, each party shall be responsible for its costs and expenses incurred, as
of the date of the Election Notice, in connection with the Transaction.
     f. If (i) there is a default or breach under the Contract which is
attributable to any act or omission of either III Non-Managing Member, the
Managing Member or the Partner Non-Managing Member, or (ii) either III
Non-Managing Member, the Managing Member or the Partner Non-Managing Member
fails to fund any amounts required under Section 12.18(b) hereof, then, in such
event, subject to the terms and conditions of the Side Letter, the party to whom
such act or omission is attributable shall indemnify, defend and hold harmless
the other party for any and all losses, costs, liabilities, claims, damages
(excluding, however, punitive or consequential damages) and expenses arising out
of or in connection with such default or breach. If the Non-Electing Party
elects to proceed with the Transaction pursuant to Section 12.18 (c) or 12.18(d)
of this Agreement, then, in such event, the Electing Party shall not be
responsible for any costs, expenses, fees or liabilities whatsoever arising from
and after the date of the Election Notice in connection with the Transaction,
and the Non-Electing Party agrees to indemnify, defend and hold harmless the
Electing Party for any and all losses, costs, liabilities, claims, damages
(excluding, however, punitive or consequential damages) and expenses arising out
of or in connection with the events or actions with respect to the Transaction
from and after the date of the Election Notice.
     g. Each Member hereby represents and warrants to the others that it has
available funds sufficient to fund any and all amounts required to be paid by it
hereunder.
     h. The Members hereby consent to the execution and delivery of the Contract
and any documents in connection with the acquisition of any of real or personal
property pursuant to the Contract and hereby authorize John Fraser to execute
such documents on behalf of the Company and the Project Entities and to take any
actions and execute any documents as they deem necessary and advisable to
effectuate the foregoing.
          12.19 Put/Call Provisions.
          a. Notwithstanding anything in this Agreement, the III Non-Managing
Member hereby irrevocably grants to the Partner Non-Managing Member an option
(the “Partner Put Right”) to require the III Non-Managing Member and the III
Manager (pro rata based on

 



--------------------------------------------------------------------------------



 



Company Percentage Interests) to purchase the Partner’s Non-Managing Member’s
Company Interest exercisable in the manner and on the terms set forth in this
Section 12.19. If the Property Management Agreement is terminated by owner
thereunder for any reason other than due to (i) an Event of Default by Property
Manager under Article XVII of the Property Management Agreement, (ii) a
Penetration Deficiency or GOP Deficiency under Section 18.9 of the Property
Management Agreement, (iii) sale of the Hotel under Section 18.10 of the
Property Management Agreement, or (iv) a Change of Control (as defined in the
Management Agreement), then, in such event, the Partner Non-Managing Member
shall have the right, but not the obligation, in its sole and absolute
discretion, to deliver written notice (the “Partner 100% Put Notice”) to the III
Non-Managing Member and the III Manager requiring the III Non-Managing Member
and the III Manager (pro rata based on Company Percentage Interests) to purchase
the Partner Non-Managing Member’s Company Interest and the III Non-Managing
Member and the III Manager unconditionally agrees that the III Non-Managing
Member and the III Manager (pro rata based on Company Percentage Interests)
shall purchase the Partner Non-Managing Member’s Company Interest for a purchase
price equal to the Partner 100% Put Price (as hereinafter defined). If the
Property Management Agreement is terminated by owner due to a Penetration
Deficiency or GOP Deficiency under Section 18.9 of the Property Management
Agreement, then, in such event, the Partner Non-Managing Member shall have the
right, but not the obligation, in its sole and absolute discretion, to deliver
written notice (the “Partner 85% Put Notice”) to the III Non-Managing Member and
the III Manager requiring the III Non-Managing Member and the III Manager (pro
rata based on Company Percentage Interests) to purchase the Partner Non-Managing
Member’s Company Interest and the III Non-Managing Member and the III Manager
unconditionally agrees that the III Non-Managing Member and the III Manager (pro
rata based on Company Percentage Interests) shall purchase the Partner
Non-Managing Member’s Company Interest for a purchase price equal to the Partner
85% Put Price (as hereinafter defined). Failure by the Partner Non-Managing
Member to deliver the Partner 100% Put Notice or the Partner 85% Put Notice, as
the case may be, within ten (10) business days after termination of the Property
Management Agreement as provided above shall be deemed to be a waiver of the
Partner 100% Put Notice or the Partner 85% Put Notice, as the case may be.
          Notwithstanding anything in this Agreement, the Partner Non-Managing
Member hereby irrevocably grants to the III Non-Managing Member and the III
Manager an option (the “III Call Right”) to purchase the Partner Non-Managing
Member’s Company Interest exercisable in the manner and on the terms set forth
in this 12.19. If the Property Management Agreement is terminated due to an
Event of Default by the Property Manager under Article XVII thereof, the III
Non-Managing Member or the III Manager shall have the right, but not the
obligation, in its sole and absolute discretion, to deliver written notice (the
“III 85% Call Notice”) to the Partner Non-Managing Member to purchase the
Partner Non-Managing Member’s Company Interest and the Partner Non-Managing
Member unconditionally agrees that the III Non-Managing Member and the III
Manager (pro rata based on Company Percentage Interests) may purchase the
Partner Non-Managing Member’s Company Interest for a purchase price equal to the
III 85% Call Price (as hereinafter defined). If the Property Management
Agreement is terminated due to a Change of Control (as defined in the Property
Management Agreement), the III Non-Managing Member or the III Manager shall have
the right, but not the obligation, in its sole and absolute discretion, to
deliver written notice (the “III 100% Call Notice”) to the Partner Non-Managing
Member to

 



--------------------------------------------------------------------------------



 



purchase the Partner Non-Managing Member’s Company Interest and the Partner
Non-Managing Member unconditionally agrees that the III Non-Managing Member and
the III Manager (pro rata based on Company Percentage Interests) may purchase
the Partner Non-Managing Member’s Company Interest for a purchase price equal to
the III 100% Call Price (as hereinafter defined).
          The Members acknowledge and agree that in connection with the Partner
100% Put Notice, the Partner 85% Put Notice, the III 100% Call Notice or the III
85% Call Notice no additional purchase and sale contract shall be required to be
executed and delivered, it being understood and agreed that the terms of this
12.19 shall constitute a purchase and sale contract.
          For the purposes of this Agreement the term “Partner 100% Put Price”
shall mean an amount equal to the Fair Market Value (as hereinafter defined) of
the Partner Non-Managing Member’s Company Interest. For the purposes of this
Agreement the term “Partner 85% Put Price” shall mean an amount equal to eighty
five percent (85%) the Fair Market Value of the Partner Non-Managing Member’s
Company Interest. For the purposes of this Agreement the term “III 85% Call
Price” shall mean an amount equal to eighty-five percent (85%) the Fair Market
Value of the Partner’s Non-Managing Member’s Company Interest. For the purposes
of this Agreement the term “III 100% Call Price” shall mean an amount equal to
the Fair Market Value of the Partner’s Non-Managing Member’s Company Interest.
          For the purposes of this Agreement, the term “Fair Market Value” shall
mean the fair market value of the Partner Non-Managing Member’s Company
Interest. If the Partner Non-Managing Member delivers the Partner 100% Put
Notice or the Partner 85% Put Notice or the III Manager or the III Non-Managing
Member delivers the III 100% Call Notice or the III 85% Call Notice, as the case
may be, then, in any such event, promptly thereafter the Members shall meet to
determine the Fair Market Value. If the Members fail to reach agreement upon the
Fair Market Value of the Partner Non-Managing Member’s Company Interest within
fifteen (15) days after delivery of the Partner 100% Put Notice, the Partner 85%
Put Notice, the III 100% Call Notice or the III 85% Call Notice, the parties
shall engage an Appraiser (as hereinafter defined) who shall determine the Fair
Market Value within thirty (30) days after such engagement by the Members. If
the Members agree on a single Appraiser, such Appraiser’s valuation shall be
final and binding on the Company and the Members. If (i) the Members cannot
agree on Appraiser within fifteen (15) days after delivery of the Partner 100%
Put Notice, the Partner 85% Put Notice, the III 100% Call Notice or the III 85%
Call Notice, or (ii) the Appraiser selected by the Members fails to provide the
valuation within thirty (30) days after engagement, then, in any such event,
each of the Partner Non-Managing Member and the III Non-Managing Member or the
III Manager shall each select an Appraiser, each of whom shall determine the
Fair Market Value within thirty (30) days after such engagement. If the dollar
amount of the Fair Market Value of the Partner’s Non-Managing Member’s Company
Interest determined by the Appraiser selected by the Partner Non-Managing Member
and the Appraiser selected by the III Non-Managing Member and/or the III Manager
is within a 10% range, then, in such event, the arithmetic average of such two
amounts shall be the Fair Market Value, and such amount shall be final and
binding on the Company and the Members. If the dollar amounts are not within a
10% range, then the Appraiser selected by the Partner Non-Managing Member and
the Appraiser selected by the III Non-Managing Member and/or the III Manager
shall jointly select a third Appraiser who shall make his own independent
determination of the Fair Market Value within

 



--------------------------------------------------------------------------------



 



thirty (30) days of being appointed. If a third Appraiser is appointed, the Fair
Market Value shall be the amount determined by such Appraiser and shall be final
and binding on the Company and the Members.
          If there is a single Appraiser, the Partner Non-Managing Member and
the III Non-Managing Member and/or the III Manager shall each pay one-half of
such Appraiser’s fees and expenses. If there are three Appraisers, the Partner
Non-Managing Member and the III Non-Managing Member and/or the III Manager shall
each pay the fees and expenses of the Appraiser selected by it, and shall each
pay one-half of the third Appraiser’s fees and expenses.
          For purposes of this Agreement, the term “Appraiser” shall mean
independent third party valuation consultant with at least ten (10) years
experience in hospitality investment valuation.
          b. The following procedures shall apply to any Partner 100% Put
Notice, the Partner 85% Put Notice, III 100% Call Notice or the III 85% Call
Notice:
          (i) At the closing, the Partner Non-Manager Member shall execute and
deliver an assignment of its Company Percentage Interest, with the
representation that the Partner Non-Manager Member owns its right, title and
interest in and to the Company, free and clear of all liens and encumbrances;
          (ii) The purchase and sale of the Company Interest of the Partner’s
Non-Managing Member shall be consummated (the “Put/Call Closing”) thirty
(30) days after the later of (i) receipt of the Partner 100% Put Notice, the
Partner 85% Put Notice, the III 100% Call Notice or the III 85% Call Notice, and
(ii) determination of the Fair Market Value of the Partner’s Non-Managing
Member’s Company Interests in accordance with this Section 12.19; provided,
however, that the III Non-Manager Member shall have the right to accelerate the
date for closing; and
          (iii) If the Partner Non-Managing Member defaults in its obligations
to close the acquisition in accordance with the terms of this Section 12.19,
time being of the essence, then, in such event, (i) such default shall
constitute an Partner Termination Event and the Partner Non-Managing Member
shall lose all of its voting, management and consent rights under this Agreement
and the III Non-Managing Member shall have the sole right to make all decisions
on behalf of the Company, and (ii) the III Non-Managing Member shall have any
right or remedy, at law, in equity or otherwise.
          (iv) The Partner 100% Put Price, the Partner 85% Put Price, the III
100% Call Price or the III 85% Call Price, as the case may be, shall be paid by
the III Non-Managing Member at the Put/Call Closing by wire transfer of
immediately available federal funds.
          12.20 Exculpation. Except to the extent set forth in the Joinder
hereto, the Side Letter and/or the Property Management Agreement, the Partner
Non-Managing Member, the III Manager and the III Non-Managing Member, as the
case may be, for

 



--------------------------------------------------------------------------------



 



itself and on behalf of its Affiliates (collectively, “Claiming Parties”),
hereby agree that if the Claiming Parties, together or individually, make any
claim of any nature whatsoever, whether legal or equitable, including claims
based on federal or state law, against another Member or its Affiliates arising
out of or relating to this Agreement, the negotiations and representations of
the parties preceding or following the execution of this Agreement, any alleged
breach of this Agreement, or any proposed transactions described in this
Agreement, then any judgment against such Member or its Affiliates shall be
enforceable against them only to the extent of the interest of such Member in
the Company Property.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement of Limited
Company as of the date first above written.

            MEMBERS:

HOTEL INVEST DEUCE MM, LLC,
a Delaware limited liability company
      By:   /s/  John R. Fraser        Name:   John R. Fraser        Title:  
President        HOTEL INVEST DEUCE LP, LLC,
a Delaware limited liability company
      By:   /s/  John R. Fraser        Name:   John R. Fraser        Title:  
President        INTERSTATE INVEST, LLC
a Delaware limited liability company
      By:   /s/  James A. Crolle III        Name:   James A. Crolle III       
Title:   Assistant General Counsel     

 



--------------------------------------------------------------------------------



 



JOINDER BY INTERSTATE HOTEL AND RESORTS, INC.
     INTERSTATE HOTELS & RESORTS, INC., a Delaware corporation (“IHR”) is
executing this Agreement for the purposes of guaranteeing the payment and
performance of the terms of Section 4.06(b). IHR hereby guarantees to the
Company and the III Manager and the III Non-Managing Member the due and punctual
payment and performance of the Partner Non-Managing Member’s obligations under
Section 4.06(b).
     The terms of this Joinder and IHR’s obligations hereunder are a continuing
and irrevocable obligation of IHR and shall remain in full force during the term
of the Agreement until payment, performance and/or observation in full of the
obligations hereunder. IHR’s guaranty and liability under this Joinder are
absolute and unconditional and shall not be affected, released, terminated,
discharged or impaired, in whole or in part, by any or all of the following:
(i) any lack of genuineness, regularity, validity, legality or enforceability,
or the voidability of, this Agreement; (ii) the failure of the Company or any
Member to exercise or to exhaust any right or remedy or take any action against
any Person or any collateral or other security available to it; (iii) any
amendment or modification of the terms of this Agreement; (iv) any failure or
delay of the Company or the Members to exercise, or any lack of diligence in
exercising, any right or remedy with respect to this Agreement; (v) any dealings
or transactions between the Company and/or any of the Members or any of their
Affiliates relating to this Agreement, whether or not IHR shall be a party to or
cognizant of the same; (vi) the failure to give IHR notice of any breach; and/or
(vii) any other circumstance which might constitute a legal or equitable
discharge or defense available to the Partner Non-Managing Member, whether
similar or dissimilar to the foregoing, other than the defense of (a) payment
and performance, or (b) the claim against the Partner Non-Managing Member is not
due and owing under the terms of this Agreement or that the Partner Non-Managing
Member has performed. IHR expressly waives the following: (a) notice of
acceptance of this Agreement; (b) any requirement of promptness, diligence,
presentment, protest, notice of dishonor, notice of demand and notice of
acceptance; (c) the right to trial by jury in any action or proceeding of any
kind arising on, under, out of, or by reason of or relating, in any way, to its
obligations under this Joinder, or the interpretation, breach or enforcement of
such obligations; and (d) all rights of subrogation and any other claims that it
may now or hereafter acquire against the Partner Non-Managing Member or any
insider that arise from the existence, payment, performance or enforcement of
IHR’s obligations under this Joinder until such time as IHR’s obligations under
this Joinder are performed and paid in full. IHR’s guaranty under this Joinder
is a present guaranty of payment and performance and not of collection.
Notwithstanding anything to the contrary contained herein, IHR’s liability shall
extend to all amounts and performance of all of its obligations under this
Joinder notwithstanding the fact that this Agreement become unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding.
     IHR hereby represents, warrants and certifies to the III Manager and the
III Non-Managing Member and the Company as follows: (i) the execution, delivery
and performance under this Joinder by IHR will not violate any provision of any
law, regulation, order or decree of any governmental authority, bureau or agency
or of any court binding on IHR, or of any contract, undertaking or agreement to
which IHR is a party or which is binding on IHR, or of any contract, undertaking
or agreement to which IHR is a party or which is binding upon or any of its

 



--------------------------------------------------------------------------------



 



property or assets, (ii) this Agreement, with respect to this Joinder, has been
duly authorized, executed and delivered by IHR and constitutes a legal, valid
and binding obligation of IHR, enforceable against IHR in accordance with its
terms, subject as to enforcement of remedies to any applicable bankruptcy,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and doctrines of equity affecting the availability of specific
enforcement as a remedy; and (iii) all necessary resolutions, consents,
licenses, approvals and authorizations of any Person required in connection with
the execution, delivery and performance of this Joinder have been duly obtained
and are in full force and effect.

            INTERSTATE HOTELS & RESORTS, INC.
      By:   /s/  James A. Crolle III         Name:   James A. Crolle III       
Title:   Assistant General Counsel     

 



--------------------------------------------------------------------------------



 



JOINDER BY INVESTCORP PROPERTIES LIMITED
     INVESTCORP PROPERTIES LIMITED, a Delaware corporation (“IPL”) is executing
this Agreement for the purposes of guaranteeing the payment and performance of
the terms of Section 4.06(c). IPL hereby guarantees to the Company and the
Partner Non-Managing Member the due and punctual payment and performance of the
obligations of the III Manager and the III Non-Managing Member (collectively,
the “Investcorp Member”) under Section 4.06(c).
     The terms of this Joinder and IPL’s obligations hereunder are a continuing
and irrevocable obligation of IPL and shall remain in full force during the term
of the Agreement until payment, performance and/or observation in full of the
obligations hereunder. IPL’s guaranty and liability under this Joinder are
absolute and unconditional and shall not be affected, released, terminated,
discharged or impaired, in whole or in part, by any or all of the following:
(i) any lack of genuineness, regularity, validity, legality or enforceability,
or the voidability of, this Agreement; (ii) the failure of the Company or any
Member to exercise or to exhaust any right or remedy or take any action against
any Person or any collateral or other security available to it; (iii) any
amendment or modification of the terms of this Agreement; (iv) any failure or
delay of the Company or the Members to exercise, or any lack of diligence in
exercising, any right or remedy with respect to this Agreement; (v) any dealings
or transactions between the Company and/or any of the Members or any of their
Affiliates relating to this Agreement, whether or not IPL shall be a party to or
cognizant of the same; (vi) the failure to give IPL notice of any breach; and/or
(vii) any other circumstance which might constitute a legal or equitable
discharge or defense available to the Investcorp Member, whether similar or
dissimilar to the foregoing, other than the defense of (a) payment and
performance, or (b) the claim against the Investcorp Member is not due and owing
under the terms of this Agreement or that the Investcorp Member has performed.
IPL expressly waives the following: (a) notice of acceptance of this Agreement;
(b) any requirement of promptness, diligence, presentment, protest, notice of
dishonor, notice of demand and notice of acceptance; (c) the right to trial by
jury in any action or proceeding of any kind arising on, under, out of, or by
reason of or relating, in any way, to its obligations under this Joinder, or the
interpretation, breach or enforcement of such obligations; and (d) all rights of
subrogation and any other claims that it may now or hereafter acquire against
the Investcorp Member or any insider that arise from the existence, payment,
performance or enforcement of IPL’s obligations under this Joinder until such
time as IPL’s obligations under this Joinder are performed and paid in full.
IPL’s guaranty under this Joinder is a present guaranty of payment and
performance and not of collection. Notwithstanding anything to the contrary
contained herein, IPL’s liability shall extend to all amounts and performance of
all of its obligations under this Joinder notwithstanding the fact that this
Agreement become unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding.
     IPL hereby represents, warrants and certifies to the Partner Non-Managing
Member and the Company as follows: (i) the execution, delivery and performance
under this Joinder by IPL will not violate any provision of any law, regulation,
order or decree of any governmental authority, bureau or agency or of any court
binding on IPL, or of any contract, undertaking or agreement to which IPL is a
party or which is binding on IPL, or of any contract, undertaking or

 



--------------------------------------------------------------------------------



 



agreement to which IPL is a party or which is binding upon or any of its
property or assets, (ii) this Agreement, with respect to this Joinder, has been
duly authorized, executed and delivered by IPL and constitutes a legal, valid
and binding obligation of IPL, enforceable against IPL in accordance with its
terms, subject as to enforcement of remedies to any applicable bankruptcy,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and doctrines of equity affecting the availability of specific
enforcement as a remedy; and (iii) all necessary resolutions, consents,
licenses, approvals and authorizations of any Person required in connection with
the execution, delivery and performance of this Joinder have been duly obtained
and are in full force and effect.

            INVESTCORP PROPERTIES LIMITED, a Delaware corporation
      By:   /s/  John R. Fraser        Name:   John R. Fraser        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “1”
PROPERTY DESCRIPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT “2”
INITIAL BUSINESS PLAN

 



--------------------------------------------------------------------------------



 



EXHIBIT “3”
SOURCES AND USES

 



--------------------------------------------------------------------------------



 



EXHIBIT “4”
RESTRICTED AREA

 



--------------------------------------------------------------------------------



 



EXHIBIT “5”
[INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PERCENTAGE INTERESTS

          Member   Percentage Interest  
HOTEL INVEST DEUCE LP, LLC
    84 %
 
       
INTERSTATE INVEST, LLC
    15 %
 
       
HOTEL INVEST DEUCE MM HOLDINGS, LLC
    1 %
 
     
 
       
 
    100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
CAPITAL CONTRIBUTIONS

          Member   Contribution  
HOTEL INVEST DEUCE LP, LLC
  $ 24,328,343.01  
 
       
HOTEL INVEST DEUCE MM, LLC
  $ 289,623.13  
 
       
INTERSTATE INVEST, LLC
  $ 4,344,346.97  
 
     
 
       
TOTAL
  $ 28,962,313.11  

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TAX ALLOCATIONS
     Section 1. Allocations Of Profits And Losses.
     1.1 In General. For accounting and federal, state and local income tax
purposes, all Profits and Losses shall be determined and allocated with respect
to each year of the Company as of the end of such year and at such other times
as the Manager shall determine. Subject to the other provisions of this
Agreement, an allocation to a Member of a share of Profits or Losses shall be
treated as an allocation of the same share of each item of income, gain, loss or
deduction that is taken into account in computing Profits or Losses.
     1.2 Allocations of Profits and Losses. After giving effect to the special
allocations set forth in Section 2 of this Exhibit C, Profits and Losses with
respect to any year shall be allocated to the Members as follows:
     1.2.1 First, Profits (or items thereof) shall be allocated to those Members
having deficit balances in their Capital Accounts (computed after taking into
account all distributions with respect to such taxable period and after adding
back each Members’ share of Company Minimum Gain and Member Minimum Gain) in
proportion to such deficit balances until such deficit balances have been
eliminated;
     1.2.2 Second, any remaining Profits and Losses shall be allocated among the
Members such that each Member’s Capital Account balance (computed after taking
into account all distributions with respect to such taxable period and increased
by such Members’ share of Company Minimum Gain and Member Minimum Gain), would,
as nearly as possible, be equal to the amount that each Member would receive if
all of the remaining assets of the Company were sold for their Book Basis, all
liabilities of the Company were satisfied (limited, with respect to nonrecourse
liabilities, to the Book Basis of the assets securing such liabilities) and the
remaining assets were distributed pursuant to Section 8.01 of the Agreement, all
as of the last day of the period for which the allocations are being made.
     1.3 Allocations in Anticipation of Liquidation. Notwithstanding
Section 1.2, in any year in which the Company sells substantially all of its
assets or liquidates (or in any prior open year if the Manager reasonably
believes it necessary to accomplish the purposes of this Section 1.3), each
Member shall be allocated Profits or Losses (or items thereof) to the extent
necessary to cause its Capital Account balance to reflect the amount that will
be distributable to such Member in liquidation of the Company pursuant to the
Agreement.
     Section 2. Regulatory Allocations.
     2.1 Minimum Gain Chargeback. The Manager shall allocate items of Company
income and gain among the Members at such times and in such amounts as necessary
to satisfy the minimum gain chargeback requirements of
Regulation Sections 1.704-2(f) and 1.704-2(i)(4).

 



--------------------------------------------------------------------------------



 



     2.2 Qualified Income Offset. The Manager shall specially allocate Losses
and items of income and gain when and to the extent required to satisfy the
“qualified income offset” requirement within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(d).
     2.3 Loss Allocations. No allocation of Losses, or items thereof, will be
made to any Member if such allocation would create or increase such Members’
Adjusted Capital Account Deficit. Any such disallowed allocation will be made to
the Members entitled to receive such allocation under the Section 704(b)
Regulations. Any Member that would have a deficit balance in its Capital Account
in excess of any amount such Member is obligated to restore, or is deemed
obligated to restore under Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5),
will be specially allocated items of income and gain to eliminate such deficit
balance as quickly as possible.
     2.4 Nonrecourse Deductions. Nonrecourse Deductions (within the meaning of
Regulation Section 1.704-2) will be allocated (as nearly as possible) among the
Members pro-rata in proportion to their respective Percentage Interests.
     2.5 Member Nonrecourse Deductions. Member Nonrecourse Deductions, within
the meaning of Regulation Section 1.704-2(i), shall be allocated to the Member
who has the economic risk of loss in a manner consistent with requirements of
Regulation Sections 1.704-2(i)(2) and 1.704-2(j)(l).
     2.6 Code Section 754 Adjustment. To the extent an adjustment to the tax
basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulation Section 1.704-l(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of the adjustment
to the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases basis),
and the gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to that Section of the Regulations.
     2.7 Guaranteed Payments. To the extent any compensation paid to any Member
by the Company is determined by the Internal Revenue Service not to be a
guaranteed payment under Code Section 707(c) or is not paid to the Member other
than in the Person’s capacity as a Member within the meaning of Code
Section 707(a), the Member shall be specially allocated gross income of the
Company in an amount equal to the amount of that compensation, and the Member’s
Capital Account shall be adjusted to reflect the payment of that compensation.
     Section 3. Special Rules.
     3.1. Tax Allocations. Except as provided in Section 3.2 hereof, for
federal, state and local income tax purposes, Company income, gain, loss,
deduction or expense (or any item thereof) for each year shall be allocated to
and among the Members to reflect the allocations made pursuant to the provisions
of this Exhibit C for such year.
     3.2. Section 704(c) Compliance. In accordance with Section 704(c) of the
Code and the applicable Regulations thereunder, income, gain, loss, deduction
and tax depreciation with

 



--------------------------------------------------------------------------------



 



respect to any property which has a Book Basis different than its adjusted tax
basis, will, solely for federal income tax purposes, be allocated among the
Members in accordance with Section 704(c) of the Code and the Regulations
thereunder to take into account such difference, using any method selected in
the reasonable determination of the Manager.
     3.3. Modifications. The Manager shall be authorized to make appropriate
amendments to the allocations of items pursuant to this Exhibit C if necessary
in order to comply with Section 704 of the Code or applicable Regulations
thereunder; provided that no such change shall have a material adverse effect
upon the amount distributable to any Member hereunder.
     3.4 Allocations on Transfer of Interests. In the event there is any
Transfer of a Member’s Membership Interest during any year, Profits, Losses and
other items shall be allocated among the Members from time to time during such
year in accordance with Code Section 706 using any convention permitted by law
and selected in the reasonable discretion of the Manager.
     Section 4. Capital Accounts.
     4.1. Establishment and Maintenance. A separate Capital Account will be
maintained for each Member pursuant to the requirements set forth in
Regulation Section 1.704-1(b)(2)(iv). The Capital Account of each Member will be
determined and adjusted as follows:
          4.1.1. Each Member’s Capital Account will be credited with the fair
market value of a Member’s Capital Contributions, the Member’s distributive
share of Profits, and the amount of any Company liabilities that are assumed by
the Member or secured by any Company property distributed to the Member.
          4.1.2. Each Member’s Capital Account will be debited with the amount
of cash and the Book Basis of any Company property distributed to the Member
under any provision of this Agreement, the Member’s distributive share of Losses
and the amount of any liabilities of the Member assumed by the Company or which
are secured by any property contributed by the Member to the Company.
          4.1.3. The Capital Account of the Member also shall be adjusted
appropriately to reflect any other adjustment required pursuant to
Regulation Section 1.704-1 or 1.704-2, including, without limitation, the
requirements set forth in Regulation Sections 1.704-1(b)(2)(iv)(g) and
1.704-1(b)(2)(iv)(m).
          4.1.4. If any Membership Interest is transferred in accordance with
the terms of the Agreement, the transferee will succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest.
     Section 5. Other Matters.
     5.1. Distributions in Kind. If any assets of the Company are distributed in
kind pursuant to this Agreement, the amount of Profit or Loss that would have
been realized had such

 



--------------------------------------------------------------------------------



 



assets been sold at their fair market value shall be allocated to the Capital
Accounts of the Members pursuant to this Exhibit C immediately prior to such
distribution.
     5.2. Classification as a Partnership. The Manager shall not make an
election to treat the Company as an association pursuant to
Regulation Section 301.7701-3 (and thus a corporation under
Regulation Section 301.7701-2(b)(2)).
     5.3. Fiscal Year. Except as otherwise required by the Code, the Fiscal Year
of the Company for tax and accounting purposes shall be the 12 month (or
shorter) period ending on the last day of December of each year.
     Section 6. Definitions.
     Unless otherwise defined in this Exhibit C, all capitalized terms shall
have the meanings ascribed to such terms in the Agreement or Exhibit A.
     “Adjusted Capital Account Deficit” means, with respect to any Member for
any taxable year, the deficit balance, if any, in such Member’s Capital Account
as of the end of such taxable year, as the same is specially computed to reflect
the adjustments required or permitted to be taken into account in applying
Regulations Section 1.704-1(b)(2)(ii)(d) (including any amount such Member is
obligated to restore or is deemed obligated to restore under Regulation Section
1.704-2(g)(1) and 1.704-2(i)(5)).
     “Book Basis” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes; provided, however, (a) if property is
contributed to the Company, the initial Book Basis of such Property will equal
its fair market value on the date of contribution, and (b) if the Capital
Accounts of the Company are adjusted pursuant to Regulation Section 1.704-1(b)
to reflect the fair market value of any Company assets, the Book Basis of such
assets will be adjusted to equal its respective fair market value as of the time
of such adjustment in accordance with such Regulation. The Book Basis of all
assets will be further adjusted thereafter by depreciation or amortization as
provided in Regulation Section 1.704-1(b)(2)(iv)(g).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Company Minimum Gain” means “partnership minimum gain” as defined in
Regulation Section 1.704-2(b)(2).
     “Member Minimum Gain” means “partner nonrecourse debt minimum gain” as
defined in Regulation Section 1.704-2(i)(2).
     “Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Regulation Section 1.704-2(b)(4).
     “Profits” and “Losses” mean, for each taxable year or other period, an
amount equal to the Company’s taxable income or loss for the year or other
period, determined in accordance with Section 703(a) of the Code (including all
items of income, gain, loss or deduction required to be stated separately under
Section 703(a)(1) of the Code), with the following adjustments:

 



--------------------------------------------------------------------------------



 



     (a) Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses will be added to
taxable income or loss;
     (b) Any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as Section 705(a)(2)(B) expenditures under
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses, will be subtracted from taxable income or loss;
     (c) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Book Basis of the property, notwithstanding that
the adjusted tax basis of the property differs from its Book Basis;
     (d) Any depreciation, amortization and other cost recovery deductions shall
be subject to the rules set forth in Regulations Section 1.704-1(b)(2)(iv)(g);
and
     (e) Profits or Losses of the Company shall be computed without regard to
the amount of any items of gross income, gain, loss or deduction that are
specially allocated under Section 2 hereof.
     “Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Regulations shall include any
corresponding provisions of succeeding, similar, substitute proposed or final
Regulations.

 